UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1/A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 (First Amendment) Starboard Resources, Inc. (Exact name of registrant as specified in its charter) Delaware 45-5634053 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 300 E. Sonterra Blvd. Suite 1220 San Antonio, Texas 78258 (210) 999-5400 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Michael J. Pawelek Starboard Resources, Inc. 300 E. Sonterra Blvd., Suite 1220 San Antonio, Texas 78258 (210) 999-5400 (Name, address, including zip code, and telephone number, including area code, of agent for service) With a Copy to: John R. Fahy Whitaker Chalk Swindle & Schwartz, PLLC 301 Commerce St. Suite 3500 Fort Worth, Texas 76102 Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box. o If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registrationstatementnumber of the earliereffective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration number of the earlier effective registration statement for the same offering. o If delivery of the prospectus is expected to be made pursuant to Rule 434, check the following box. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company,” in Rule 12b-2 of the Exchange Act. (Check one.) Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section8(a) of the Securities Act or until this Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section8(a), may determine. Calculation of Registration Fee Title of Each Class of Securities to be Registered Amount to be Registered(1)(2) Proposed Maximum Offering Price Per Unit Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock, $.001 par value $ * $ * $ (1) Estimated solely for the purpose of determining the registration fee pursuant to Rule 457(o) promulgated under the Securities Act of 1933, as amended. (2) The shares of common stock being registered hereunder are being registered for resale by certain selling stockholders named in the prospectus. *Estimated amount The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed. The selling stockholders may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities. The selling stockholders are not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED , 2013 PROSPECTUS 12,362,336 SHARES STARBOARD RESOURCES, INC. COMMON STOCK The selling stockholders identified in this prospectus, may offer and sell from time to time up to 12,362,336 shares of common stock. We will not receive any of the proceeds from this offering. Prior to this offering, there has been no public market for our common stock. The initial public offering price of the common stock offered by the selling stockholders is expected to be between $3.00 and $5.00 per share. We have not applied for a securities exchange listing. Certain of the selling stockholders may be deemed affiliates of the Company. The selling stockholder may sell all or a portion of these shares from time to time at a fixed price of $3.50 until our securities are listed on an exchange or quoted on the OTC Bulletin Board, OTXQX or OTCQB, if at all, and thereafter at prevailing market prices or privately negotiated prices. The offering price has been arbitrarily determined by us and does not necessarily bear any relationship to assets, earnings, book value or any other objective criteria of value. There is no assurance of when, if ever, our stock will be listed on an exchange or quoted on the OTC Bulletin Board, OTXQX or OTCQB. The selling stockholders will receive all proceeds from the common stock share sales. We are an “emerging growth company” under applicable Securities and Exchange Commission rules and will be subject to reduced public company reporting requirements. Investing in our common stock involves risks. See “RiskFactors” beginning on page 19. You should rely only on the information contained in this prospectus. We have not authorized any dealer, salesperson or other person to provide you with information concerning us, except for the information contained in this prospectus. Neither we nor any of the selling stockholders may sell the securities until the registration statement, of which this prospectus forms a part, is filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell, nor is it a solicitation of an offer to buy, the common stock in any jurisdiction in which the offer or sale is not permitted. NEITHER THE SECURITIES AND EXCHANGE COMMISSION (“SEC”) NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The Date of This Prospectus is: , 2013 TABLE OF CONTENTS PAGE PROSPECTUS SUMMARY 1 RISK FACTORS 19 USE OF PROCEEDS 38 DIVIDEND POLICY 38 CAPITALIZATION 38 BUSINESS 40 SELECTED HISTORICAL CONSOLIDATED FINANCIAL DATA 58 DESCRIPTION OF THE PROPERTIES 61 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 69 MANAGEMENT AND DIRECTORS 82 EXECUTIVE COMPENSATION 85 CERTAIN RELATIONSHIPS, RELATED TRANSACTIONS AND DIRECTOR INDEPENDENCE 92 PRINCIPAL AND SELLING STOCKHOLDERS 96 DESCRIPTION OF THE CAPITAL STOCK 98 SECURITIES TRANSFER AGENT 99 LEGAL MATTERS 99 EXPERTS 99 WHERE YOU CAN FIND MORE INFORMATION 99 FINANCIAL STATEMENT SCHEDULES Item 13. Other Expenses of Issuance and Distribution. II-1 Item 14. Indemnification of Directors and Officers. II-1 Item 15. Recent Sales of Unregistered Securities. II-4 Item 16. Exhibits and Financial Statement Schedules. II-8 Item 17. Undertakings. II-9 SIGNATURES II-11 INDEX TO EXHIBITS II-12 i Table of Contents EX – 3.1.1 EX – 3.1.2 EX – 3.2.1 EX – 3.2.2 EX – 4.1 EX –4.2 EX – 4.3 EX – 5.1 EX – 10.1 EX – 10.2 EX – 10.3 EX – 10.4 EX – 10.5.01 EX – 10.5.02 EX – 10.5.03 EX – 10.5.04 EX – 10.5.05 EX – 10.5.06 EX – 10.5.07 EX – 10.5.08 EX – 10.5.09 EX – 10.5.10 EX – 10.5.11 EX – 10.5.12 EX – 10.5.13 EX – 10.5.14 EX – 10.6.1 EX – 10.6.2 ii Table of Contents INDEX TO EXHIBITS (CONTINUED) EX – 10.7.1 EX – 10.7.2 EX – 10.8 EX – 23.1 EX – 23.2 EX – 23.3 EX – 99.1.1 EX – 99.1.2 EX – 99.1.3 EX – 99.1.4 EX – 99.2 EX – 99.3 EX – 99.4 EX – 99.5 Please read this prospectus carefully. It describes our business, our financial condition and results of operations. We have prepared this prospectus so that you will have the information necessary to make an informed investment decision. You should rely only on information contained in this prospectus. We have not authorized any other person to provide you with different information. This prospectus is not an offer to sell, nor is it seeking an offer to buy, these securities in any state where the offer or sale is not permitted. The information in this prospectus is complete and accurate as of the date on the front cover, but the information may have changed since that date. iii Table of Contents PROSPECTUS SUMMARY This summary highlights important features of this offering and the information included in this prospectus. This summary does not contain all of the information that may be important to you or that you should consider before investing in our common stock. You should read this entire prospectus, including the “Risk Factors” section beginning on page 19, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and the financial statements before making an investment decision in our common stock. Unless the context requires otherwise, references in this prospectus to “we,” “us,” “our,” or the “Company,” shall mean Starboard Resources, Inc. (“Starboard”), ImPetro Operating LLC (“ImPetro Operating”), a wholly-owned subsidiary, and ImPetro Resources LLC (“ImPetro Resources”), a wholly-owned subsidiary. ImPetro Operating and ImPetro Resources were formed as limited liability companies in Delaware in January 2010. We are an “Emerging Growth Company” under the federal securities laws and will be subject to reduced public company reporting requirements. Investing in our common stock involves risks. See “Risk Factors” beginning on page19. STARBOARD RESOURCES, INC. Overview We are an independent exploration and production company focused on the operation, acquisition, development and production of both conventional and unconventional onshore oil and natural gas resources. We operate and target oil production and reserves that offer low-risk development opportunities within multiple formations utilizing horizontal drilling and multi-fracture completion technology. Starboard was formed in Delaware in June, 2011 as a limited liability company through the contribution and restructuring of ImPetro Resources LLC, and oil and gas assets owned by Hunton Oil Partners LP, Giddings Oil and Gas LP, and ASYM Energy Fund III LP. We converted to a Delaware corporation on June 28, 2012. We produce from operated oil and natural gas wells in the liquids rich, oil bearing window of the Eagle Ford trend of South Texas and the nearby oil-prone Giddings field where in combination we control approximately 16,000 gross acres (14,000 net acres). We also have material non-operated working interests in producing properties and conventional prospects located throughout Logan and McClain counties in Oklahoma which account for 23,360 grossacres (4,700 net acres). The combined reserve base and net production are each over 70% oil-weighted. The Company has 97 (88.578 net) company operated wells and participates in 8 (1.3835 net) non-operated wells. 103 of these wells are oil wells and 2 are gas wells. At January 1, 2013, based on the reserves audit by our independent reservoir engineers, we had 5,072 MBOE of estimated proved reserves with a PV-10 of $123.0 million. At January 1, 2013, 16% of our estimated proved reserves were proved developed reserves and 69% of our estimated proved reserves were oil and condensate. We grew our average daily production 63% from 315 BOE per day at year-end 2011 to 515 BOE per day at year-end 2012. PV-10 estimated proved reserves is a non-GAAP financial measure as defined in Item10(e) of Regulation S-K and is defined on page 17 of this prospectus summary. Reconciliation to the most directly comparable GAAP financial measure (standardized measure of discounted future net cash flows) is found in the table on page 60 of this Prospectus. We believe that PV-10 value provides useful information to investors because it is widely used by professional analysts and sophisticated investors in evaluating oil and natural gas companies. Our Company Starboard Resources, Inc., a Delaware corporation, is an independent exploration and production company focused on the operation, acquisition, development and production of both conventional and unconventional onshore oil and natural gas resources. The company operates and targets oil production and reserves that offer low-risk development opportunities within multiple formations utilizing horizontal drilling and multi-fracture completion technology. Starboard was formed in Delaware in June, 2011 as a limited liability company through the contribution and restructuring of ImPetro Resources, LLC, and oil and gas assets owned by Hunton Oil Partners LP, Giddings Oil and Gas Partners LP, and ASYM Energy Fund III LP. It converted to a Delaware corporation on June 28, 2012. 1 Table of Contents Starboard produces from operated oil and natural gas wells in the liquids rich, oil bearing window of the Eagle Ford trend of South Texas and the nearby oil-prone Giddings field where in combination we control approximately 16,000 gross acres (14,000 net acres). The company also has material non-operated working interests in producing properties and conventional prospects located throughout Logan and McClain counties in Oklahoma which account for 23,360 gross acres (4,700 net acres). The combined reserve base and net production are each over 70% oil-weighted. At January 1, 2013, based on the reserves audit by our independent reservoir engineers, we had 5,072 MBOE of estimated proved reserves with a PV-10 of $123.0 million. At January 1, 2013, 16% of our estimated proved reserves were proved developed reserves and 69% of our estimated proved reserves were oil and condensate. We grew our average daily production 63% from 315 BOE per day at year-end 2011 to 515 BOE per day at year-end 2012. Starboard was capitalized on June 13, 2011 (the “Roll-up Date”) through the execution of a Securities Purchase and Exchange Agreement between Longview Marquis Master Fund, L.P. (“Longview”), Summerview Marquis Fund, L.P. (“Summerview”), LMIF Investments, LLC (“LMIF”), SMF Investments, LLC (“SMF”), Summerline Capital Partners, LLC (“Summerline”), Giddings Oil and Gas LP (“Giddings”) and Giddings Investments LLC (“Giddings Investments”), which combined Giddings, Hunton Oil Partners LP (“Hunton”), ASYM Energy Fund III LP (“ASYM III”) and ImPetro Resources, LLC (“ImPetro”), including its wholly owned subsidiary, ImPetro Operating, LLC (“Operating”) (collectively the “Company”), in a roll-up transaction. The Securities Purchase and Exchange Agreement required Giddings, Hunton and ASYM III to exchange substantially all of their assets and liabilities for 7,550,000 common shares of Starboard and required Starboard to perform a private placement of common shares at a price of at least $10.00 per share and receive net proceeds of at least $5,350,000 before placement costs. Through the private placement, Starboard issued 535,000 common shares at $10 per share, or $4,900,000 net of capital placement costs of $450,000, in June 2011. Additionally, as of the Roll-up Date, Giddings, Hunton and ASYM III (collectively the “Common Controlled Entities”) were deemed to be under common control through ASYM Energy Investments, LLC, which served as the management company for the Common Controlled Entities. The Securities Purchase and Exchange Agreement also required ImPetro and Operating to exchange all of its member units for 3,570,000 common shares of Starboard and $1,150,000 of cash, which was distributed directly to the members of ImPetro. Additionally, Longview, Summerview and Giddings agreed to the cancellation of working interest participation rights and $11,000,000 in principal notes, of which $4,500,000 was held by Giddings as of the Roll-up Date. We converted to a Delaware corporation on June 28, 2012. Under the Securities Purchase and Exchange Agreement dated June 10, 2011, if the Company failed to go public by reverse merger with a public company or through obtaining an effective Form 10 registration statement under the Securities Exchange Act of 1934, shareholders affiliated with Summerline Asset Management, LLC may elect to sell the company all of its shareholder interest in exchange for cash of approximately $12.52 per share. Our 2011 Financial Statements recorded this put option liability as of December 31, 2011 at $18,400,000. The put option holders agreed to waive the put option provision effective July 20, 2012 in exchange for an additional 707,336 Company common stock shares. The waiver agreement is attached as Exhibit 4.3 to this prospectus. Offices Our headquarters are located at 300 E. Sonterra Blvd., Suite 1220, San Antonio, TX 78258. Our telephone number is (210)999-5400. Our Business Strategy Our goal is to increase stockholder value by building reserves, production and cash flows at an attractive return on invested capital while continuing to drill out exiting reserve base. We seek to achieve our goals through the following strategies: ● Develop non-producing properties (“PDNPs”) and proven undeveloped reserves (“PUDs”) in core areas located in Texas and Oklahoma. We have established core acreage positions in Texas and Oklahoma where we have built up a drilling inventory of PUD locations throughout oil-rich plays. The majority of our 2013 capital expenditure budget will be used to finance the development and production of these locations. Since the majority of our acreage is held by production, we have the flexibility to develop our acreage in a disciplined manner in order to maximize the resource recovery from the assets. We believe the economics for development and production of our acreage is attractive at current commodity prices. 2 Table of Contents ● Continue to build scale. We believe our management team’s familiarity with our key operating areas, experience with unique and distressed transactions, and a broad contact base across both operators and financial players enable us to identify high-return acquisition opportunities at attractive prices. We will tend to focus on distressed or capital starved properties with near term, high potential development drilling opportunities where we are able to utilize the operating and financial background of our management team to uncover and exploit more off-the-run acquisitions. The targeted distressed deals are likely to include undercapitalized lease owners, energy lending institutions, and distressed equity sponsors. ● Maintain our financial discipline in terms of exploration and production activities. As an operator, we leverage advanced technologies and integrate the knowledge, judgment and experience of our management and technical teams. We believe our team demonstrates financial discipline that is achieved by our approach to evaluating and analyzing prospects, along with prior drilling and completion results, before allocating capital. This discipline is reflected in the improvements our team has attained on reducing overall unit costs. When we are not the operator, we proactively engage with the operators in an effort to ensure similar financial discipline. Additionally, we conduct our own internal geological and engineering studies on these prospects and provide input on the drilling, completion and operation of many of these non-operated wells pursuant to our agreements and relationships with the operators. Through these methods and practices, we believe we are well-positioned to control the expenses and timing of development and exploitation of our properties. Our Competitive Strengths We have a number of competitive strengths that we believe will help us to successfully execute our business strategies: ● Multi-year development drilling program. Within our oil-rich south Texas locations, we have identified 76 PUD, 28 probable undeveloped reserves locations, and 7 possible undeveloped reserves locations. Using reserve engineer estimates, we expect these locations to be sufficient to sustain operating cash flow growth for five years, allowing us to pursue other acquisition opportunities. For the year ending 2012, we drilled or participated in 5 wells requiring an investment of $5.6 million. The result of this investment was an increase in proven developed producing reserves from 333,000 BOE to 540,000 BOE and from PV-10 $15.4 million to $16.4 million. We believe our multi-year, identified drilling and development portfolio provides visible near-term growth in our production and reserves, and highlights the long-term resource potential cross our asset base. ● Financial focus and flexibility. Our management focuses on maintaining a conservative balance sheet while trying to best optimize the overall capital structure to provide the best balance of risk and return potential. We also have a hedge program in place to mitigate risks. ● Experienced, proven, and incentivized management team. Our management team has extensive operating knowledge and deep upstream, midstream, and service sector experience from companies such as South Texas Oil, Clayton Williams, TXO Production, CPX Petroleum, and Universal Seismic. The technical background of our management team includes experience drilling and implementing successful exploitation techniques in the United States, Saudi Arabia, and New Zealand. Additionally, we have a diversified group of board members with experience launching and managing a number of successful enterprises who provide insight and perspective regarding our business. ● Multi-disciplined approach to new opportunities. Our process for evaluating and developing new oil and natural gas prospects is a result of what we believe to be an organizational philosophy that is dedicated to a systematic, multi-disciplinary approach to new opportunities with an emphasis on incorporating petroleum systems, geosciences, technology and finance into the decision-making process. We recognize the importance of consulting multiple individuals in our organization across all disciplines and all levels of responsibility prior to making exploration, acquisition or development decisions and the formulation of key criteria for successful exploration and development projects in any given play to enhance our decision-making. We believe this multi-disciplined approach underpins our record of value creation and represents the best way to deliver consistent, year-over-year results to our shareholders. Approximately 84.0% of our proved reserves and 77.9% of our PV-10 valuation are estimated proved undeveloped reserves and will require capital to put into production. The breakdown of our proved reserves may be found on page 63 of this prospectus. 3 Table of Contents Emerging Growth Company We are an “Emerging Growth Company” under the Jumpstart our Business Startups Act (JOBS Act) which was signed into law by President Obama in April 2012. This means that we have lesser SEC-reporting company requirements than we would otherwise have. Specifically, Emerging Growth Companies are subject to the following lower reporting requirements: ● No requirement for an independent auditor attestation as to the effectiveness of our internal controls; ● No requirement to present more than two years of audited financial statements; ● No requirement to discuss our financial performance or to present supplemental financial information for periods more than two years previous; ● Any future possible periodic auditor rotation requirements will not apply to us; ● Our executive compensation disclosure will comply with the provisions applicable to smaller reporting companies, that is companies with less than $75 million in market capital, rather than other companies of comparable size to us; ● No requirement that we seek an advisory vote from shareholders as to the approval of our executive compensation (say-on-pay); ● No requirement that we seek a shareholder vote determining the frequency of shareholder advisory votes on executive compensation (say-on-pay vote frequency); ● No requirement for shareholder approval of golden parachutes for our officers and directors in mergers or change-of-control transactions; ● Research reports about us by a broker or dealer will not be part of our registration statement, even if the broker or dealer is participating in underwriting or selling our securities; ● Our management or agents may communicate orally and in writing with qualified institutional buyers or institutional accredited investors who are prospective investors in our initial public offering (IPO) before or after our registration statement becomes effective (provided such communications are supplemented with the delivery of our prospectus); and ● Brokers and dealers involved with offering and selling our securities may publish research reports relating to our company at any time after our IPO and within any restrictive period on the sale of securities by our holders after the IPO. We will lose the above-described exemptions from our reporting and shareholder approval obligations when we cease to be an Emerging Growth Company. We will cease to be an Emerging Growth Company on the last day of the fiscal year following the date of the fifth anniversary of our first sale of common equity securities under an effective registration statement or a fiscal year in which we have $1 billion in gross revenues. We will also immediately cease to be an Emerging Growth Company if the market value of our common stock held by non-affiliates exceeds $700 million or upon our issuing $1 billion or more in non-convertible debt in a three year period. Finally, we may choose to opt-out of the Emerging Growth Company status at any time. If we opt out of Emerging Growth Company status we may not opt back in. Summary Risk Factors We are subject to a number of risks, including risks that may prevent us from achieving our business objectives or may adversely affect our business, financial condition, results of operations, cash flows and prospects. You should carefully consider these risks, including all of the risks discussed in the section entitled “Risk Factors,” beginning on page 19 of this prospectus, before investing in our common stock. Risks relating to our business include, among others: ● We are a new company formed in June 2011; ● Approximately 82.39% of our common stock shares are subject to litigation filed in Connecticut Superior Court for the Judicial District of Stamford/Norwalk at Stamford and we are likely to have resulting corporate governance issues relating to shareholder votes during the pendency of the lawsuit; ● While the lawsuit is pending, our common stock shares will lack market liquidity due to the unavailability to the marketplace of 82.39% of our common stock shares; ● The resolution of the lawsuit could result in a significant change of our common stock ownership structure and could lead to new shareholders seeking to assert control over the Company; ● Approximately 82.39% of our common stock shares may be subject to a “monetization” agreement upon the effectiveness of this prospectus which could lead to a material change of our common stock ownership structure and new shareholders who may assert control over the Company; ● We have had operating losses and limited revenues to date; ● We have substantial capital requirements that, if not met, may hinder operations; 4 Table of Contents ● Oil and natural gas prices are highly volatile, and lower prices will negatively affect our financial results; ● Drilling for oil and natural gas is a speculative activity and involves numerous risks and substantial and uncertain costs that could adversely affect us; ● We depend on successful exploration, development and acquisitions to maintain reserves and revenue in the future; ● Our estimated reserves are based on many assumptions that may prove inaccurate. Any material inaccuracies in these reserve estimates or underlying assumptions will materially affect the quantities and present value of our reserves; ● A substantial percentage of our proved reserves consist of undeveloped reserves; ● Seismic studies do not guarantee that hydrocarbons are present or, if present, will produce in economic quantities; ● We may experience difficulty in achieving and managing future growth; ● Our business may suffer if we lose key personnel; ● We face strong competition from other oil and natural gas companies; ● We may experience difficulty in achieving and managing future growth; ● Our business may suffer if we lose key personnel; ● We face strong competition from other oil and natural gas companies; ● We may not be able to keep pace with technological developments in our industry; and ● Governmental regulation and liability for environmental matters may adversely affect our business, financial condition and results of operations. Recent Developments Recent Oil and Gas Activities The Company’s recent operations in Texas include the drilling and completion of three wells (2.23 net wells) in Brazos County. In addition to these operations, the Company has drilled and completed an additional well (0.3 net well) in Kingfisher County, Oklahoma. New Bank Credit Facility On June 27, 2013 we entered into a senior secured credit facility from Independent Bank, providing for a $100.0 million revolving credit facility, subject to scheduled or elective collateral borrowing base redeterminations based on our oil and natural gas reserves. The credit facility matures on June 1, 2016. The current borrowing base is $13.0 million. The outstanding borrowings bear interest at a rate that is currently based on the prime plus 0.0% with a 4.00% floor. We also must pay an unused commitment fee of 0.5% per year on the undrawn amount of the borrowing base. We have currently borrowed approximately $11 million on the credit facility. The credit facility is secured by our assets, including the oil and gas assets, and is guaranteed by our subsidiaries. We are also required to limit our commodity hedges to collars with no more than 75% of our projected monthly oil and gas production from our proved developed producing reserves. Finally, we may not pay dividends to stockholders without the consent of Independent Bank. The credit facility requires us to maintain certain financial ratios. First, each quarter we must maintain an interest coverage ratio of 3:1 so that our consolidated net income, adjusted for interest expense, depreciation, depletion and amortization expenses less tax expenses and dividends/stock buybacks(“EBITDAX”) is greater than 3 times our interest expense under the credit facility. Second, we must maintain a debt to EBITDAX ratio of less than 3.5:1 at the end of each fiscal quarter. Third, we must maintain a current ratio of at greater than 1:1 at the end of each fiscal quarter, meaning that our consolidated current assets (including the unused amount of the credit facility and excluding non-cash assets under ASC 410 and 815) must be greater than our consolidated current liabilities (excluding non-cash obligations under ASC 410 and 815 and current portion of the note under the credit facility.) Further, the credit facility prohibits our incurring most debt outside the ordinary course of business except for the subordinated credit facility. We may not merge or have a subsidiary merger with another company without the consent of Independent Bank. We also must obtain Independent Bank’s consent to sell oil and gas assets. The credit facility has no required amortizations unless there is a borrowing base deficiency. There are no mandatory prepayments unless there is a borrowing base deficiency. 5 Table of Contents The bank credit facility provides us with financial flexibility and liquidity. It also exposes us to interest rate risk, requires that we make business decisions with a focus on the credit facility’s financial ratios and other terms and presents a risk of loss of assets if we have an event of default. Further, our liquidity may also be affected by material changes to our borrowing base that result from changes in hydrocarbon prices or other market conditions. We also have additional affirmative and restrictive covenants. The credit agreement and related documents are attached as Exhibits 10.5.1 through 10.5.14. New Subordinated Credit Facility On July 25, 2013 we entered an amended credit agreement with SOSventures, LLC providing for a term loan through February 1, 2016 in an amount up to $10,000,000 at a 17.00% interest rate through May 29, 2014 and 22.00% interest rate thereafter. The loan under this Agreement will be secured by a second lien on the Company’s assets. The credit agreement and related intercreditor agreement are attached as Exhibits 10.6.1 and 10.6.2. We have not yet borrowed funds under this credit facility. General Corporate Information Our principal executive offices are located at 300 E. Sonterra Blvd, Suite 1220, San Antonio, TX 78258, and our telephone number at that address is (210)999-5400. Additional information can be found on our website: www.starboardresources.com. Information on our website or any other website is not incorporated by reference herein and does not constitute a part of this prospectus. We reserved the NASDAQ ticker symbol “SBRI,” but have not yet filed a listing application with any securities exchange. Lawsuit Relating to Our Common Stock Shares Approximately 82.39% of our common stock shares are the subject of litigation filed in Connecticut Superior Court for the Judicial District of Stamford/Norwalk at Stamford, Cause Nos. FST-CV-12-5013927-S and FST-CV-12-6014987-S, styled Charles Henry III, Ahmed Ammar, John P. Vaile as Trustee of John P. Vaile Living Trust, John Paul Otieno, SOSventures, LLC, Bradford Higgins, William Mahoney, Robert J. Conrads, Edward M. Conrads, William F. Pettinati, Jr. individually and derivatively on behalf of Giddings Oil & Gas LP, Hunton Oil Partners LP and Asym Energy Fund LP v. Gregory Imbruce, Giddings Investments LLC, Giddings Genpar LLC, Hunton Oil Genpar LLC, Asym Capital III LLC, Starboard Resources, Inc., Glenrose Holdings LLC and Asym Energy Investments LLC. This lawsuit was originally filed on July 18, 2012. The Plaintiffs allege fiduciary duty breaches, conversion, civil theft, violations of Connecticut Unfair Trade Practices Act, unjust enrichment, common law fraud, negligence, fraudulent conveyance and civil conspiracy and seek damages, injunctive relief, a constructive trust and an accounting. These allegations focus on the issuance of 550,000 Starboard Resources LLC Units to “Giddings Investments, LLC.” The allegations claim that this issuance was derived from the conversion of participation rights in Company wells that belong to Giddings Oil & Gas LP. The lawsuit makes several other claims of breaches of duties by Defendants in connection with Defendants or their affiliates serving as general partners of Giddings Oil & Gas LP, Asym Energy Fund III LP, and Hunton Oil Partners LP. Defendants deny the allegations. The Plaintiffs are not Company stockholders. They are limited partners of Partnerships that are Company stockholders. Two Plaintiffs, Charles Henry III and William Mahoney have been non-executive directors of the Company. Mr. Henry remains a Company director. Mr. Mahoney resigned as a Company director in April 2013 and passed away shortly thereafter.Another Plaintiff, SOSventures, LLC, employs our chairman, Bill Liao. Defendant Gregory Imbruce was a Company director until April 2012 and designated a Company “Promoter” pursuant to Securities Act Rule 405 as stated on pages 84-85 of this registration statement. Defendant Giddings Investments LLC is subject to a related interpleader action relating to 550,000 of the Company’s common stock shares and was involved in a related party transaction with the Company as further described on pages 94-95 of this registration statement. Defendants Giddings Genpar LLC, Hunton Oil Genpar LLC and Asym Capital III LLC were the general partners of Giddings Oil & Gas LP, Hunton Energy Partner LP and Asym Energy Fund III LP. Defendant Glenrose Holdings is alleged to be the manager of manager of Defendants Giddings Genpar LLC and Hunton Genpar LLC. Defendant Asym Energy Investments LLC is alleged to be the manager of Defendant Asym Capital III LLC. The lawsuit alleges that defendants Giddings Investments LLC, Glenrose Holdings LLC and Asym Energy Investments LLC are ultimately controlled by Defendant Imbruce. 6 Table of Contents The Plaintiffs seek the following relief against the Company: a) A preliminary and permanent injunction enjoining the Defendant, Starboard Resources Inc., from the issuance and delivery of any shares or share certificates to Defendant, Giddings Investments LLC; b) A preliminary and permanent injunction enjoining the Defendant, Starboard Resources Inc., from the issuance and delivery of any shares or share certificates to Defendant, Giddings Investments LLC; c) A preliminary and permanent injunction enjoining the Defendant, Starboard, from the payment of any Going Public Delay Fees to the Imbruce Defendants, as contemplated in the “Securities Purchase and Exchange Agreement” dated June 10, 2011, by and among Starboard, Giddings Oil & Gas, LP and Giddings Investments, LLC. d) A mandatory injunction, mandating that the Defendant, Starboard Resources Inc., deliver shares to Plaintiffs, Giddings Oil & Gas LP, Hunton Oil Partners LP, ASYM Energy Fund III LP, on an agreed percentage reflected in the Limited Partnership Agreements on a pro rata basis without any reduction for performance fees or expenses claimed by the Imbruce Defendants; e) A mandatory injunction, mandating that the Defendant, Starboard Resources LLC, deliver shares to Giddings Oil & Gas LP reflecting the equity wrongfully converted by Defendants, Imbruce and Giddings Investments LLC, without any reduction for performance fees or expenses claimed by the Imbruce Defendants; and f) A mandatory injunction, mandating that the Defendant, Starboard Resources LLC, deliver Going Public Delay Fees to Giddings Oil & Gas LP reflecting the amounts currently owed to Plaintiffs, without any reduction for performance fees or expenses claimed by the Imbruce Defendants. The Company agreed to preliminary injunctive relief as to the physical delivery of our common stock shares to Giddings Investments, LLC, Giddings Genpar LLC, Hunton Oil Genpar LLC, Asym Capital III LLC and Gregory Imbruce and said order has been entered. The Company has also recognized the “Going Public Delay Fee” as a liability on its financial statements as of March 31, 2013 in the amount of $595,343 as part of the “accounts payable and accrued liabilities” stated on its balance sheet. Consequently, the “Going Public Delay Fee” claim is fully recognized. Additionally, the Company has interplead 550,000 of its common stock shares to the Court due to conflicting claims as to record and beneficial ownership of these shares by Giddings Investments LLC and derivative plaintiffs on behalf of Giddings Oil & Gas LP. These shares amount to approximately 4.45% of the Company’s outstanding common stock. Giddings Oil & Gas LP is the record owner of 5,266,967 common stock shares or 42.60% of our outstanding common stock. Asym Energy Fund III LP is the record owner of 3,497,941 common stock shares or 28.30% of our outstanding common stock. Hunton Oil Partners, LP is the record owner of 870,092 common stock shares or 7.04% of our outstanding common stock. Collectively, these entities are record owners of 9,635,000 or 77.94% of our common stock shares. Further, we interplead an additional 550,000 common stock shares to the Court. Consequently, the litigation relates to 10,185,000 of our common stock shares or 82.39% of our common stock. While this lawsuit is pending we are likely to have corporate governance issues in shareholder meetings due to possible conflicts as to who can vote a majority of our common stock shares. The resolution of the lawsuit may lead to a change in the general partner of the partnerships or a distribution of our Common Stock shares to the Partners. If the partnerships’ shares are distributed to the partners, we would have new shareholders for a majority of our common stock. The following tables indicate the partnerships’ ownership structure before dilution for any carried allocations to former or current general partners. Consequently, the final sharing percentages may be lower than stated below. Additionally, the following tables present only limited partners who own at least an undiluted five percent or more of the sharing percentages for the partnerships. 7 Table of Contents Giddings Oil & Gas LP 5,226,967 Common Stock Shares Plus Claim to 550,000 Common Stock Shares in Interpleader Action Name LP Units Undiluted Sharing Percentage SOSventures LLC % Estate of William Mahoney % Bradford Robert Higgins IRA 80 % 10 other limited partners % Total: % Hunton Oil Partners LP 870,092 Common Stock Shares Name LP Units Undiluted Sharing Percentage Sean O'Sullivan Revocable Living Trust % Rubicon Resources, LLC 30 % 7 other limited partners 37 % Total: % Asym Energy Fund III LP 3,497,941 Common Stock Shares Name LP Units Undiluted Sharing Percentage SOSventures, LLC % Estate of William Mahoney % Nicholas Garafolo % Robert Conrads 90 % 14 other limited partners % Total: % Bradford Robert Higgins and Sean O’Sullivan Revocable Living Trust are affiliated with SOSventures LLC. Mr. Higgins is SOSventures, LLC’s US representative. Mr. O’Sullivan is the founder and principal of SOSventures LLC. Thus, the resolution of this lawsuit may lead to a significant change of our common stock ownership structure and could lead to new shareholders seeking to assert control over the Company. Finally, tying up 82.39% of our common stock shares in litigation will likely have a material effect on our trading liquidity should we obtain an exchange listing or an over-the-counter quotation. We have material contracts, including participation agreements and contracts relating to the formation of the Company that are included with this prospectus. But, two contract provisions are particularly important for understanding the Company. 8 Table of Contents Securities Purchase and Exchange Agreement and Going Public Delay Fee We entered a “Securities Purchase and Exchange Agreement” dated June 10, 2011 with Longview Marquis Master Fund, L.P., Longview Marquis Fund, L.P., LMIF Investments, LLC, SMF Investments, LLC, Summerline Capital Partners, LLC, Giddings Oil & Gas LP and Giddings Investments LLC attached as Exhibit 4.1. Section 8(c) of the Agreement says that the Company shall use its reasonable best efforts to reverse-merge with a public shell company or obtain an effective registration statement under the Securities Exchange Act of 1934 within 90 days of the date of that agreement (September 8, 2011). Until the Company either engages in the reverse merger or obtains an effective Form 10 registration statement, the Company is subject to a going public delay fee. Under Section 8(d) of the Securities Purchase and Exchange Agreement the Company shall pay or accrue a “going public delay fee” of $60,715 per month if it did not effect a public company reverse merger or effective registration statement under the Securities Exchange Act of 1934 by December 10, 2011. This Going Public Delay Fee will cease accruing upon the effectiveness of a Form 10 Registration Statement thus saving the Company $728,580 on an annual basis. The Company has recognized the “Going Public Delay Fee” as a liability on its financial statements as of March 31, 2013 in the amount of $595,343 as part of the “accounts payable and accrued liabilities” stated on its balance sheet. The Company filed a Form 10 Registration Statement with the Securities and Exchange Commission on June 7, 2013 and filed an Amended Form 10 Registration Statement on July 26, 2013. Under Section 12(g)(1) of the Securities Exchange Act of 1934 Form 10 Registration Statements go effective 60 days after filing or within such shorter period as the Commission may direct. “Monetization” Agreement between Asym Capital III, LP, LP, Giddings Oil & Gas, LP, Hunton Oil Genpar LLC, and SOSventures, LLC regarding Starboard Resources, LLC. Giddings Oil & Gas LP, Asym Capital III, LP and Hunton Oil Partners, LP collectively are record owners of 9,635,000 of common stock shares or 77.94% of our common stock. This portion of our equity is subject to an agreement dated January 20, 2012, attached as Exhibit 4.2, between Asym Capital III LLC, Giddings Genpar LLC, Hunton Oil Genpar LLC and SOSventures, LLC. If the 550,000 common stock shares interplead by the Company are included, that agreement could cover 10,185,000 of our common stock shares or 82.39% of our common stock. The Agreement provides that upon “monetization” of the Starboard Resources equity, that Giddings Oil & Gas LP, Hunton Oil Partners LP and Asym Energy Fund III shall be “dissolved” and their “affairs wound up.” According to the agreement: “Monetization” means the receipt of a liquidating distribution in cash from Starboard or its successors, including a corporate successor formed for the purposes of effecting a public offering, or the receipt of unrestricted and freely transferable securities registered under the Securities Act of 1933, as amended in connection with a going public transaction at Starboard Resources, LLC, however affected. While the Company views theownershipby the partnerships of Starboard common stock shares registered under the Securities Act of 1933 through this Form S-1 Registration Statement as making the “monetization” agreement effective, the Company cannot provide assurances that the limited partners of the Partnerships would take the same view and would not contest the dissolution of the partnerships. One issue that may arise is that this Agreement was entered into by Asym Capital III LLC, Giddings Genpar LLC, Hunton Oil Genpar LLC acting as general partners of the partnerships. As stated below, counsel for limited partners maintains these business entities were subsequently removed as general partners and thus are not be in position to fulfill the terms of the Monetization Agreement on their own. Moreover, the Company is not a signatory to the “monetization” agreement. If the partnerships are dissolved through the “monetization” agreement, then our common stock shares would be distributed to the partnerships’ partners. We refer you to the partnerships’ limited partner ownership tables on page 8 of this Prospectus for a presentation of the limited partners’ sharing percentages before dilution to the general partners’ interests. Such a distribution would lead to a change of voting control of the Company. Common Control of Giddings Oil & Gas LP, Asym Capital III, LP and Hunton Oil Partners, LP Giddings Oil & Gas LP, Asym Capital III, LP and Hunton Oil Partners, LP have common control. As stated below, there is a dispute over who controls these partnerships. Regardless of the resolution of that dispute, the partnerships may be deemed to be under common control. Because these partnerships own more than 75% of our common stock shares, our financial statements are consolidated with the partnerships as further stated on page 72 of this Prospectus. 9 Table of Contents Control over Giddings Oil & Gas LP, Asym Capital III, LP and Hunton Energy Partners, LP On May 8, 2013, counsel for the limited partners of Giddings Oil & Gas LP, Asym Capital III, LP and Hunton Energy Partners, LP in the Henry et al., v. Imbruce et al., informed the Company that “87.5% of the limited partners of the three limited partnerships have removed Gregory Imbruce and/or his affiliates as general partner of said partnerships. In addition, the limited partners have appointed Chuck (Charles) Henry as the replacement general partner.”We have also become aware of a letter from counsel for Gregory Imbruce and his affiliates to counsel for the limited partners dated April 6, 2013 denying the effectiveness of the removal notice. Giddings Oil & Gas LP, Asym Capital III, LP and Hunton Energy Partners, LP own 77.94% of our common stock shares. Charles S. Henry, III is a Company director. The dispute over control of these partnerships will have a material impact on our shareholder voting and our corporate governance and presents the Company with substantial risk that we may have a disputed shareholder vote. We do not anticipate entering an underwriting agreement. The Offering Common stock offered by us None Common stock offered by the selling stockholders 12,362,336 shares of common stock Common stock to be outstanding immediately after completion of this offering 12,362,336 shares of common stock Option to purchase additional shares None Use of proceeds All proceeds of this Offering will be received by the selling stockholders. The Company will not receive proceeds of the offering. Dividend policy We currently anticipate that we will retain all future earnings, if any, to finance the growth and development of our business. We do not intend to pay cash dividends in the foreseeable future. Further, our credit facilities require lender approval for us to issue dividends. Symbol We have reserved the NASDAQ symbol “SBRI” but have not yet applied for a listing. Plan of Distribution This offering is not underwritten. The selling stockholders will sell their common stock shares through market venues. Risk Factors You should carefully read and consider the information beginning on page 19 of this prospectus set forth under the heading “Risk Factors” and all other information set forth in this prospectus before deciding to invest in our common stock. 10 Table of Contents Summary Historical Consolidated and Unaudited Financial Data You should read the following summary financial data in conjunction with “Selected Financial Data,” “Supplemental Financial Data” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and our historical consolidated financial statements and unaudited financial information and related notes included elsewhere in this prospectus. The financial information included in this prospectus may not indicate our future results of operations, financial position and cash flows. Our financial statements include consolidations. Immediately after our formation on June 2, 2011, we engaged in a rollup transaction described in Note 5 to our Financial Statements. Before June 13, 2011, (“Roll Up Date”) we owned a 40% interest in ImPetro Resouces LLC. After the Roll Up Date we owned ImPetro Resources LLC. Further, because three partnerships (Giddings Oil & Gas LP, Hunton Energy Partners LP, and Asym Energy Fund III LP), whose general partners are under common control, own 10,185,000 of our common stock shares, the results of those entities were consolidated in our financial statements through December 31, 2011. The following tables set forth our summary historical consolidated financial information for the Company and its subsidiaries as of December 31, 2012 and 2011 and for the years ended December 31, 2012 and 2011 are derived from our historical consolidated financial statements included elsewhere in this prospectus. The summary consolidated financial data as of March 31, 2013 and for the three months ended March 31, 2013 and March 31, 2012 are derived from our historical unaudited consolidated financial statements included elsewhere in this prospectus. The summary consolidated balance sheet data as of March 31, 2013 are derived from our unaudited consolidated balance sheet of such date, which is not included in the prospectus. Our consolidated financial statements for the years ending December 31, 2012 and December 31, 2011, were audited by Rothstein Kass. 11 Table of Contents Starboard Resources, Inc. and Subsidiaries Consolidated Statements of Operations Three Months Ended March 31, Year Ended December 31, $ in thousands, except per share amounts (Unaudited) (Unaudited) Oil, natural gas, and related product sales $ Expenses Depreciation and depletion Lease operating General and administrative Professional fees 88 Production taxes 71 92 Management fees Performance fees Exploration 23 50 73 Total expenses Operating income (loss) (271 ) (31 ) Other income (expense) Interest income Income from equity investment in ImPetro Resources, LLC (307 ) Gain from ImPetro Resouces LLC business combination acquired in stages Put option expense (3,700 ) Interest expense (113 ) (42 ) (370 ) (16 ) Going public delay expense (182 ) (182 ) (729 ) (101 ) Income (loss) from derivative contracts 38 (159 ) (57 ) Total other income (expense) (257 ) (224 ) (1,258 ) Income before income taxes (528 ) Income tax expense: Current income taxes 66 Deferred income taxes (23 ) Total income tax expense (23 ) Net income (loss) $ ) $ $ ) $ Net income (loss) per basic and diluted common share $ ) $ $ ) $ Weighted average basic and diluted common shares outstanding 12 Table of Contents Starboard Resources, Inc. and Subsidiaries Consolidated Statements of Cashflows Three Months Ended March 31, Year Ended December 31, $ in thousands (Unaudited) (Unaudited) Cash flows from operating activities Net income (loss) $ ) $ $ ) $ Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and depletion Deferred income taxes (22 ) Stock-based compensation Bad debt expense 4 Accretion of discount on note receivable, related party (348 ) Income from equity investment in ImPetro Gain from ImPetro Resouces LLC business combination acquired in stages (6,980 ) Put option expense Accretion of asset retirement obligation 46 41 14 Going public delay expense Income (loss) from derivative contracts (38 ) 57 Accretion of debt issuance costs 12 28 Increase (decrease) in cash attributable to changes in operating assets and liabilities: Trade receivable 65 (856 ) Joint interest receivable 53 40 (5 ) Note and interest receivable Prepaid management fee Prepaid expenses and other assets (33 ) (127 ) (15 ) (107 ) Accounts payable and accrued liabilities (1,207 ) (2,166 ) (1,503 ) Joint interest revenues payable 57 23 (79 ) (128 ) Related party payable (286 ) Net cash provided by operating activities Cash flows from investing activities Development of oil and natural gas properties (1,786 ) (179 ) (9,477 ) (5,675 ) Acquisition of oil and natural gas properties (700 ) (700 ) Prepaid drilling costs (785 ) Acquisition of ImPetro Resouces LLC, net of cash acquired (294 ) Acquisition of other property and equipment (23 ) (21 ) Oil and natural gas abandonment costs (101 ) (201 ) Bonds and deposits 2 Net cash used in investing activities (2,571 ) (879 ) (10,299 ) (6,191 ) 13 Table of Contents Starboard Resources, Inc. and Subsidiaries Consolidated Statements of Cashflows (Continued) Three Months Ended March 31, Year Ended December 31, $ in thousands (Unaudited) (Unaudited) Cash flows from financing activities Starboard common stock issued, net of placement costs ASYM Energy Fund III member units issued Proceeds from notes payable, net of debt issuance costs Distribution of cash from roll-up transaction (1,789 ) Deferred offering costs (179 ) Repayments of notes payable (4 ) (4 ) (838 ) (8 ) Net cash provided by (used in) financing activities (4 ) Net increase (decrease) in cash (120 ) (742 ) Cash, beginning of period Cash, end of period $ 14 Table of Contents Starboard Resources, Inc. and Subsidiaries Consolidated Balance Sheets Three Months ended March 31, Year ended December 31, $ in thousands (Unaudited) (Unaudited) ASSETS Current assets Cash $ $ $ Trade receivable Joint interest receivable 3 11 56 51 Deferred tax assets Prepaid expenses 78 51 36 Total current assets Oil and natural gas properties and other equipment Oil and natural gas properties, successful efforts method, net of accumulated depletion Other property and equipment, net of depreciation Total oil and natural gas properties and other equipment, net Other assets Prepaid drilling costs Goodwill Other Total other assets Total assets $ $ $ 15 Table of Contents Starboard Resources, Inc. and Subsidiaries Consolidated Balance Sheets (Continued) Three Months ended March 31, Year ended December 31, $ in thousands LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Accounts payable and accrued liabilities $ $ $ Joint interest revenues payable Current derivative liabilities 97 Current maturities of notes payable 19 15 18 15 Current asset retirement obligations Put option Total current liabilities Long-term liabilities Derivative liabilities 24 54 Notes payable 15 19 Deferred tax liabilities Asset retirement obligations Total long-term liabilities Commitments and contingencies Stockholders’ equity Preferred stock, $.001 par value, authorized 10,000,000 shares; none issued and outstanding Common stock, $.001 par value, authorized 150,000,000 shares; 12,362,336, 11,665,000, 12,362,336, and 11,655,000 shares issued at March 31, 2013, 2012, December 31, 2012, and 2011, respectively 12 12 12 12 Paid-in capital in excess of par Retained earnings (deficit) (10,332 ) (9,827 ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ $ 16 Table of Contents Reserves Data The following table presents summary data with respect to our estimated net proved oil and natural gas reserves at the dates indicated. The reserves estimates at January 1, 2013 presented in the table below are based on evaluations prepared by our engineering staff and an estimated reserve report prepared by Forrest A. Garb & Associates, Inc., independent reservoir engineers. These reserves estimates were prepared in accordance with the Securities and Exchange Commission’s rules regarding oil and natural gas reserves reporting that were in effect at the time of the preparation of the reserves report. Our total estimated proved reserves are estimated using a conversion ratio of one Bbl per six Mcf. January 1, Estimated proved reserves: Natural gas (MMcf) Oil (MBbl) PV-10 ($ thousands) Present value, or PV-10, when used in connection with oil and gas reserves, means the estimated future gross revenue to be generated from the production of proved reserves, net of estimated production and future development costs, using prices calculated as the average natural gas and oil price during the preceding 12-month period prior to the end of the current reporting period, (determined as the unweighted arithmetical average of prices on the first day of each month within the 12-month period) and costs in effect at the determination date, without giving effect to non-property related expenses such as general and administrative expenses, debt service and future income tax expense or to depreciation, depletion and amortization, discounted using an annual discount rate of 10%. Estimates of reserves as of January 1, 2013 were prepared using an average price equal to the unweighted arithmetic average of hydrocarbon prices received on a field-by-field basis on the first day of each month within the 12-month period ended January 1, 2013, in accordance with revised SEC guidelines applicable to reserves estimates as of the end of 2012. Reserve estimates do not include any value for probable or possible reserves that may exist, nor do they include any value for unproved undeveloped acreage. The reserve estimates represent our net revenue interest in our properties. Although we believe these estimates are reasonable, actual future production, cash flows, taxes, development expenditures, operating expenses and quantities of recoverable oil and natural gas reserves may vary substantially from these estimates. We believe that PV-10, a non-GAAP measure of estimated proved reserves is widely used by analysts and investors in evaluating oil and gas companies. Our reconciliation to the most directly comparable GAAP financial measure (standardized measure of discounted future net cash flows) is found in the table on page 60 of this Prospectus. Unaudited Operating Data The following table sets forth summary unaudited production results for the Company and its subsidiaries for the year ended December 31, 2012, and December 31, 2011. Year Ended December 31 Quarter Ended March 31 Production: Natural gas (Mcf) Oil (Bbl) BOE Employees As December 31, 2012, we had 11 full-time employees.With the successful implementation of our business plan, management believes we may require additional employees in the future. 17 Table of Contents Reports to Stockholders Upon the effectiveness of this Form S-1, we will be subject to the information reporting requirements of the Securities Exchange Act of 1933, as amended (the “ Securities Act”), and we will file reports with the SEC, including annual reports on Form 10-K, quarterly reports on Form 10-Q and current reports on Form 8-K. The public may read and copy any materials the Company files with the SEC in the SEC’s Public Reference Section, Room 1580, treet N.E., Washington, D.C. 20549. The public may obtain information on the operation of the Public Reference Section by calling the SEC at 1-800-SEC-0330. Additionally, the SEC maintains an Internet site that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC, which can be found at http://www.sec.gov. Forward-Looking Statements This prospectus includes forward-looking statements in numerous places, including Management’s Discussion and Analysis of Financial Condition and Results of Operations. Forward-looking statements include, but are not limited to, the resolution of a lawsuit in Stamford, Connecticut regarding the ownership and control of a majority of our common stock shares, any statements regarding future revenues, costs and expenses, earnings, earnings per share, margins, cash flows, dividends and capital expenditures. Important factors which may affect the actual results include, but are not limited to, the resolution of the litigation involving Giddings Oil & Gas LP, Hunton Energy Partners LP and Asym Energy Fund III LP, the effect of the monetization agreement relating to those entities, political developments, market and economic conditions, changes in raw material, transportation and energy costs, industry competition, cost of services, service and equipment providers and the ability to execute and realize the expected benefits from strategic initiatives, including revenue and reserve growth plans, mergers and acquisitions and their integration, changes in financial markets and changing legislation and regulations, including changes in tax law or tax regulations. Forward-looking statements are not guarantees of future performance and actual results may differ significantly from the results discussed in the forward-looking statements. We assume no obligation to revise or update any forward-looking statements for any reason, except as required by law. 18 Table of Contents RISK FACTORS An investment in our common stock is subject to numerous risks, including those listed below and described elsewhere in this prospectus. You should carefully consider these risks, along with the information provided elsewhere in this prospectus before investing in the common stock. You could lose all or part of your investment in the common stock. We have had operating losses in the past. Our financial statements report that our 2011 operating loss was $30,734. If we incur substantial operating expenses in connection with our oil and natural gas exploration and development activities, we may not continue to be profitable. Our financial statements for the year ending December 31, 2012 show operating income of $2,097,803 and net income of $(14,498,804). We have substantial capital requirements that, if not met, may hinder operations. We have and expect to continue to have substantial capital needs as a result of our active exploration, development, and acquisition programs. We expect that additional external financing will be required in the future to fund our growth. We may not be able to obtain additional financing, and financing under our credit facilities may not be available in the future. Without additional capital resources, we may be forced to limit or defer our planned oil and natural gas exploration and development program and this will adversely affect the recoverability and ultimate value of our oil and natural gas properties, in turn negatively affecting our business, financial condition, and results of operations. Our shareholder base is currently not stable because the Connecticut lawsuit, the dispute over who is the general partner of Giddings Oil & Gas LP, Asym Capital III, LP and Hunton Oil Partners, LP or the “Monetization” Agreement may lead to up to 82.39% of our common stock being reallocated to new shareholders. Approximately 82.39% of our common stock shares are the subject of litigation filed in Connecticut Superior Court for the Judicial District of Stamford/Norwalk at Stamford, Cause Nos. FST-CV-12-5013927-S and FST-CV-12-6014987-S, styled Charles Henry III, Ahmed Ammar, John P. Vaile as Trustee of John P. Vaile Living Trust, John Paul Otieno, SOSventures, LLC, Bradford Higgins, William Mahoney, Robert J. Conrads, Edward M. Conrads, William F. Pettinati, Jr. individually and derivatively on behalf of Giddings Oil & Gas LP, Hunton Oil Partners LP and Asym Energy Fund LP v. Gregory Imbruce, Giddings Investments LLC, Giddings Genpar LLC, Hunton Oil Genpar LLC, Asym Capital III LLC, Starboard Resources, Inc., Glenrose Holdings LLC and Asym Energy Investments LLC. This lawsuit was originally filed on July 18, 2012. The Plaintiffs allege fiduciary duty breaches, conversion, civil theft, violations of Connecticut Unfair Trade Practices Act, unjust enrichment, common law fraud, negligence, fraudulent conveyance and civil conspiracy and seek damages, injunctive relief, a constructive trust and an accounting. These allegations focus on the issuance of 550,000 Starboard Resources LLC Units to “Giddings Investments, LLC.” The allegations claim that this issuance was derived from the conversion of participation rights in Company wells that belong to Giddings Oil & Gas LP. The lawsuit makes several other claims of breaches of duties by Defendants in connection with Defendants or their affiliates serving as general partners of Giddings Oil & Gas LP, Asym Energy Fund III LP, and Hunton Oil Partners LP. Defendants deny the allegations. Further, on May 8, 2013, counsel for the limited partners of Giddings Oil & Gas LP, Asym Capital III, LP and Hunton Oil Partners, LP in the Henry et al., v. Imbruce et al., informed the Company that “87.5% of the limited partners of the three limited partnerships have removed Gregory Imbruce and/or his affiliates as general partner of said partnerships. In addition, the limited partners have appointed Chuck (Charles) Henry as the replacement general partner.”We have also become aware of a letter from counsel for Gregory Imbruce and his affiliates to counsel for the limited partners dated April 6, 2013 denying the effectiveness of the removal notice. Giddings Oil & Gas LP, Asym Capital III, LP and Hunton Oil Partners, LP own 77.94% (and up to 82.39% if the interpleaded shares are included) of our common stock shares. Charles S. Henry, III is a Company director. The dispute over control of these partnerships will have a material impact on our shareholder voting and our corporate governance and presents the Company with substantial risk that we may have a disputed shareholder vote. Further, Giddings Oil & Gas LP, Asym Capital III, LP and Hunton Oil Partners, LP are subject to an agreement dated January 20, 2012, attached as Exhibit 4.2, between Asym Capital III LLC, Giddings Genpar LLC, Hunton Oil Genpar LLC and SOSventures, LLC that could cover up to 10,185,000 of our common stock shares or 82.39% of our common stock. The Agreement provides that upon “the receipt of unrestricted and freely transferable securities registered under the Securities Act of 1933, as amended in connection with a going public transaction at Starboard Resources, LLC, however affected” that Asym Capital III LLC, Giddings Genpar LLC, Hunton Oil Genpar LLC will dissolve the partnerships. 19 Table of Contents The above-described Connecticut lawsuit included as Exhibits 99.1.1 through 99.1.4 or the “Monetization” Agreement included as Exhibit 4.2 to this prospectus may lead to a material reallocation or change of control of up to 82.39% of our common stock shares through the dissolution of Giddings Oil & Gas LP, Asym Capital III, LP and/or Hunton Oil Partners, LP. Such new shareholders may vote for a new slate of directors. While this lawsuit is pending we are likely to have corporate governance issues in shareholder meetings due to possible conflicts as to who can vote a majority of our common stock shares. Further, the resolution of this lawsuit may lead to a significant change of our common stock ownership structure and could lead to new shareholders seeking to assert control over the Company. Moreover, we currently have only seven stockholders (plus 550,000 common stock shares interplead into the Court in Henry et al v. Imbruce et al.). Stock purchase and sale decisions by these stockholders will have a material impact on our common stock shares’ liquidity. Finally, tying up 82.39% of our common stock shares in litigation will likely have a materially negative effect on our trading liquidity should we obtain an exchange listing or an over-the-counter quotation. We have a substantial risk of having a disputed shareholder vote which could cause significant dispute over corporate governance, call into question the authority or directors and officers to act for the Company and cause us to face material issues in being able to issue duly authorized securities in new securities issues to raise capital. On May 8, 2013, counsel for the limited partners of Giddings Oil & Gas LP, Asym Capital III, LP and Hunton Oil Partners, LP in the Henry et al., v. Imbruce et al., informed the Company that “87.5% of the limited partners of the three limited partnerships have removed Gregory Imbruce and/or his affiliates as general partner of said partnerships. In addition, the limited partners have appointed Chuck (Charles) Henry as the replacement general partner.”We have also become aware of a letter from counsel for Gregory Imbruce and his affiliates to counsel for the limited partners dated April 6, 2013 denying the effectiveness of the removal notice. This dispute as to authority over the partnerships and to, among other things, be able to vote the partnerships’ common stock shares in the Company, could affect the vote of up to 82.39% of or common stock shares. A disputed shareholder vote would have cascading and significant deleterious effect on the Company. A disputed shareholder vote could call into question the authority for directors to serve as directors and any decisions or authorizations made by the directors. Further, if the directors have no authority to act serve as directors or make decisions or authorizations by the Company, then the Company officers appointed by such directors may also lack the authority to act on behalf of and bind the Company. Moreover, with a disputed vote the Company would have difficulty issuing new securities to fulfill capital needs as it is unlikely that investors would accept securities authorized during such a corporate governance dispute and the Company would be unlikely to be able to obtain a duly-authorized, fully-paid and non-assessable legal opinion that is generally expected in such transactions. Our success is dependent on the prices of oil and natural gas. Low oil or natural gas prices and the substantial volatility in these prices may adversely affect our financial condition and our ability to meet our capital expenditure requirements and financial obligations. The prices we receive for our oil and natural gas heavily influence our revenue, profitability, cash flow available for capital expenditures, access to capital and future rate of growth. Oil and natural gas are commodities and, therefore, their prices are subject to wide fluctuations in response to relatively minor changes in supply and demand. Historically, the markets for oil and natural gas have been volatile. These markets will likely continue to be volatile in the future. The prices we receive for our production, and the levels of our production, depend on numerous factors. These factors include the following: ● worldwide and regional economic conditions impacting the global supply and demand for oil and natural gas; ● the prices and availability of competitors’ supplies of oil and natural gas; ● the actions of the Organization of Petroleum Exporting Countries, or OPEC, and state-controlled oil companies relating to oil price and production controls; ● the price and quantity of foreign imports; ● the impact of U.S. dollar exchange rates on oil and natural gas prices; ● domestic and foreign governmental regulations and taxes; ● speculative trading of oil and natural gas futures contracts; ● the availability, proximity and capacity of gathering and transportation systems for natural gas; 20 Table of Contents ● the availability of refining capacity; ● the prices and availability of alternative fuel sources; ● weather conditions and natural disasters; ● political conditions in or affecting oil and natural gas producing regions, including the Middle East and South America; ● the continued threat of terrorism and the impact of military action and civil unrest; ● public pressure on, and legislative and regulatory interest within, federal, state and local governments to stop, significantly limit or regulate hydraulic fracturing activities; ● the level of global oil and natural gas inventories and exploration and production activity; ● the impact of energy conservation efforts; ● technological advances affecting energy consumption; and ● overall worldwide economic conditions. Lower oil and natural gas prices will reduce our cash flows, borrowing ability and the present value of our reserves. Our exploration, development and exploitation projects require substantial capital expenditures. We may be unable to obtain needed capital or financing on satisfactory terms, which could lead to expiration of our leases or a decline in our oil and natural gas reserves. Lower oil and natural gas prices may also reduce the amount of oil and natural gas that we can produce economically and may affect our proved reserves. The present value of future net revenues from our proved reserves will not necessarily be the same as the current market value of our estimated oil and natural gas reserves. Drilling for oil and natural gas is a speculative activity and involves numerous risks and substantial and uncertain costs that could adversely affect us. Our success will depend on the success of our drilling program. Most of our prospects have completed evaluations. Other prospects are in various stages of evaluation, ranging from prospects that are ready to drill to prospects that will require substantial additional seismic data processing and interpretation and other types of technical geological evaluation. There is no way to predict in advance of drilling and testing whether any particular prospect will yield oil or natural gas in sufficient quantities to recover drilling or completion costs or to be economically viable. The use of seismic data and other technologies and the study of producing fields in the same area will not enable us to know conclusively prior to drilling whether oil or natural gas will be present or, if present, whether oil or natural gas will be present in commercial quantities. We cannot assure you that the analogies we draw from available data from other wells, more fully explored prospects or producing fields will be applicable to our drilling prospects. The budgeted costs of planning, drilling, completing and operating wells are often exceeded and such costs can increase significantly due to various complications that may arise during the drilling and operating processes. Before a well is spud, we may incur significant geological and geophysical (seismic) costs, which are incurred whether a well eventually produces commercial quantities of hydrocarbons, or is drilled at all. Exploration wells endure a much greater risk of loss than development wells. The analogies we draw from available data from other wells, more fully explored locations or producing fields may not be applicable to our drilling locations. If our actual drilling and development costs are significantly more than our estimated costs, we may not be able to continue our operations as proposed and could be forced to modify our drilling plans accordingly. Drilling for oil and natural gas involves numerous risks, including the risk that no commercially productive natural gas or oil reservoirs will be discovered. The cost of drilling, completing, and operating wells is substantial and uncertain, and drilling operations may be curtailed, delayed, or canceled as a result of a variety of factors beyond our control, including: ● unexpected or adverse drilling conditions; ● elevated pressure or irregularities in geologic formations; ● equipment failures or accidents; ● adverse weather conditions; ● compliance with governmental requirements; and ● shortages or delays in the availability of drilling rigs, crews, and equipment. If we decide to drill a certain location, there is a risk that no commercially productive oil or natural gas reservoirs will be found or produced. We may drill or participate in new wells that are not productive. We may drill wells that are productive, but that do not produce sufficient net revenues to return a profit after drilling, operating and other costs. A productive well may become uneconomic if water or other deleterious substances are encountered, which impair or prevent the production of oil and/or natural gas from the well. Our overall drilling success rate or our drilling success rate for activity within a particular project area may decline. Unsuccessful drilling activities could result in a significant decline in our production and revenues and materially harm our operations and financial condition by reducing our available cash and resources. There is no way to predict in advance of drilling and testing whether any particular location will yield oil or natural gas in sufficient quantities to recover exploration, drilling or completion costs or to be economically viable. Even if sufficient amounts of oil or natural gas exist, we may damage the potentially productive hydrocarbon-bearing formation or experience mechanical difficulties while drilling or completing the well, resulting in a reduction in production and reserves from the well or abandonment of the well. 21 Table of Contents Because of the risks and uncertainties of our business, our future performance in exploration and drilling may not be comparable to our historical performance. We are subject to contingencies arising from interpretations of federal and state laws and regulations affecting the oil and gas industry. The Company is subject to various possible contingencies that arise primarily from interpretation of federal and state laws and regulations affecting the oil and natural gas industry. Such contingencies include differing interpretations as to the prices at which oil and natural gas sales may be made, the prices at which royalty owners may be paid for production from their leases, environmental issues and other matters. Although management believes that it has complied with the various laws and regulations, administrative rulings and interpretations thereof, adjustments could be required as new interpretations and regulations are issued. In addition, environmental matters are subject to regulation by various federal and state agencies. We depend on successful exploration, development and acquisitions to maintain reserves and revenue in the future. In general, the volume of production from oil and natural gas properties declines as reserves are depleted, with the rate of decline depending on reservoir characteristics. Except to the extent that we conduct successful exploration and development activities or acquire properties containing proved reserves, or both, our proved reserves will decline as reserves are produced. Our future oil and natural gas production is, therefore, highly dependent on our level of success in finding or acquiring additional reserves. Additionally, the business of exploring for, developing, or acquiring reserves is capital intensive. Recovery in our reserves, particularly undeveloped reserves, will require significant additional capital expenditures and successful drilling operations. To the extent cash flow from operations is reduced and external sources of capital become limited or unavailable, our ability to make the necessary capital investment to maintain or expand our asset base of oil and natural gas reserves would be impaired. In addition, we are dependent on finding partners for our exploratory activity. To the extent that others in the industry do not have the financial resources or choose not to participate in our exploration activities, we will be adversely affected. Our development and exploration operations require substantial capital and we may be unable to obtain needed capital or financing on satisfactory terms or at all, which could lead to a loss of properties and a decline in our oil and natural gas reserves. The oil and natural gas industry is capital intensive. We make and expect to continue to make substantial capital expenditures in our business and operations for the exploration for and development, production and acquisition of oil and natural gas reserves. To date, we have financed capital expenditures with the sale of our equity in 2011, a 2012 credit facility from Mutual of Omaha Bank (now replaced), a 2012 loan and 2013 credit agreement from SOSventures LLC and a 2013 credit agreement from Independent Bank. Our credit facility with Independent Bank has a current borrowing base of $13 million. Currently we have borrowed approximately $11 million under the Independent Bank credit facility. In the near term, we intend to finance our capital expenditures with cash flow from operations and borrowings under our credit agreements or subordinated loans. Our cash flow from operations and access to capital are subject to a number of variables, including: ● our estimated proved oil and natural gas reserves; ● the amount of oil and natural gas we produce from existing wells; ● the prices at which we sell our production; ● the costs of developing and producing our oil and natural gas reserves; ● our ability to acquire, locate and produce new reserves; ● the ability and willingness of banks to lend to us; and ● our ability to access the equity and debt capital markets. We cannot assure you that our operations and other capital resources will provide cash in sufficient amounts to maintain planned or future levels of capital expenditures. Further, our actual capital expenditures in 2012 could exceed our capital expenditure budget. In the event our capital expenditure requirements at any time are greater than the amount of capital we have available, we could be required to seek additional sources of capital, which may include traditional reserve base borrowings, debt financing, joint venture partnerships, production payment financings, sales of assets, offerings of debt or equity securities or other means. We cannot assure you that we will be able to obtain debt or equity financing on terms favorable to us, or at all. 22 Table of Contents If we are unable to fund our capital requirements, we may be required to curtail our operations relating to the exploration and development of our prospects, which in turn could lead to a possible loss of properties and a decline in our oil and natural gas reserves, or may be otherwise unable to implement our development plan, complete acquisitions or otherwise take advantage of business opportunities or respond to competitive pressures, any of which could have a material adverse effect on our production, revenues and results of operations. In addition, a delay in or the failure to complete proposed or future infrastructure projects could delay or eliminate potential efficiencies and related cost savings. Our level of indebtedness may increase and reduce our financial flexibility. In the future, we may incur significant indebtedness in order to make future acquisitions or to develop our properties. Our level of indebtedness could affect our operations in several ways, including the following: ● a significant portion of our cash flows could be used to service our indebtedness; ● a high level of debt would increase our vulnerability to general adverse economic and industry conditions; ● the covenants contained in the agreements governing our outstanding indebtedness will limit our ability to borrow additional funds, dispose of assets, pay dividends and make certain investments; ● a high level of debt may place us at a competitive disadvantage compared to our competitors that are less leveraged and therefore, may be able to take advantage of opportunities that our indebtedness would prevent us from pursuing; ● our debt covenants may also affect our flexibility in planning for, and reacting to, changes in the economy and in our industry; ● a high level of debt may make it more likely that a reduction in our borrowing base following a periodic redetermination could require us to repay a portion of our then-outstanding bank borrowings; and ● a high level of debt may impair our ability to obtain additional financing in the future for working capital, capital expenditures, acquisitions, general corporate or other purposes. A high level of indebtedness increases the risk that we may default on our debt obligations. Our ability to meet our debt obligations and to reduce our level of indebtedness depends on our future performance. General economic conditions, oil and natural gas prices and financial, business and other factors affect our operations and our future performance. Many of these factors are beyond our control. We may not be able to generate sufficient cash flows to pay the interest on our debt, and future working capital, borrowings or equity financing may not be available to pay or refinance such debt. Factors that will affect our ability to raise cash through an offering of our capital stock or a refinancing of our debt include financial market conditions, the value of our assets and our performance at the time we need capital. Our credit facilities contain restrictive covenants that may limit our ability to respond to changes in market conditions or pursue business opportunities. Our credit facilities contain restrictive covenants that limit our ability to, among other things: ● incur additional indebtedness; ● create additional liens; ● sell assets; ● merge or consolidate with another entity; ● pay dividends or make other distributions; ● engage in transactions with affiliates; and ● enter into certain swap agreements. In addition, our credit facilities require us to maintain certain financial ratios and tests. The requirement that we comply with these provisions may materially adversely affect our ability to react to changes in market conditions, take advantage of business opportunities we believe to be desirable, obtain future financing, fund needed capital expenditures or withstand a continuing or future downturn in our business. 23 Table of Contents If we are unable to comply with the restrictions and covenants in our credit facilities, there could be an event of default under the terms of our credit facilities, which could result in an acceleration of repayment. Our credit facilities with Independent Bank and SOSventures, LLC includes covenants and restrictions that, among other things, require us to maintain title to and not encumber the collateral assets, maintain certain financial ratios and not borrow further funds or pay dividends without lenders’ consents. If we are unable to comply with the restrictions and covenants in our revolving credit facilities with Independent Bank and SOSventures, LLC, there could be an event of default under the terms of our credit facilities. Our ability to comply with these restrictions and covenants, including meeting the financial ratios and tests under our revolving credit facilities, may be affected by events beyond our control. As a result, we cannot assure that we will be able to comply with these restrictions and covenants or meet such financial ratios and tests. In the event of a default under our revolving credit facilities, the lenders could terminate their commitments to lend or accelerate the loans and declare all amounts borrowed due and payable. If any of these events occur, our assets might not be sufficient to repay in full all of our outstanding indebtedness and we may be unable to find alternative financing. Even if we could obtain alternative financing, it might not be on terms that are favorable or acceptable to us. Additionally, we may not be able to amend our revolving credit facilities or obtain needed waivers on satisfactory terms. Our borrowings under our Independent Bank revolving credit facility expose us to interest rate risk. Our earnings are exposed to interest rate risk associated with borrowings under our Independent Bank revolving credit facility, which bear interest at a rate elected by us that is based on the prime rate plus 0.0% with a minimum floor of 4.00% depending on the base rate used and the amount of the loan outstanding in relation to the borrowing base. As of July 19, 2013, the weighted average interest rate on outstanding borrowings under our revolving credit facility was 4.00%. If interest rates increase, so will our interest costs, which may have a material adverse effect on our results of operations and financial condition. Any significant reduction in our borrowing base under our credit facility as a result of the periodic borrowing base redeterminations or otherwise may negatively impact our ability to fund our operations. Under our Independent Bank credit facility, which currently provides for a $13.0 million borrowing base, we are subject to semi-annual and other elective collateral borrowing base redeterminations based on our oil and natural gas reserves. Any significant reduction in our borrowing base as a result of such borrowing base redeterminations or otherwise may negatively impact our liquidity and our ability to fund our operations and, as a result, may have a material adverse effect on our financial position, results of operation and cash flow. Proposed tax and other legislation may materially impact our financial performance. On April 16, 2013, the Obama Administration released its 2014 Budget Proposal. The Budget Proposal seeks to eliminate “tax expenditures” for the expensing of oil and gas exploration and development costs and for allowing the use of percentage over cost depletion. The Budget Proposal claims that eliminating tax expenditures for oil, gas and coal will save $44 billion over ten years. Targeted tax changes include: (i)the repeal of the percentage depletion allowance for oil and natural gas properties, (ii)the elimination of current deductions for intangible drilling and development costs, (iii)the elimination of the deduction for certain United States production activities and (iv)the increase in the amortization period for geological and geophysical costs paid or incurred in connection with the exploration for, or development of, oil or natural gas within the United States. Similar provisions may be considered by Congress. Any of these tax changes could have a material impact on the Company’s financial performance. The Obama Administration also has urged Congress to consider an energy bill with a cap-and-trade program to restrict carbon pollution and a requirement that utilities buy more electricity from renewable sources. Such proposed legislation may also include environmental and tax proposals that may affect oil and gas investments. We may have accidents, equipment failures or mechanical problems while drilling or completing wells or in production activities, which could adversely affect our business. While we are drilling and completing wells or involved in production activities, we may have accidents or experience equipment failures or mechanical problems in a well that cause us to be unable to drill and complete the well or to continue to produce the well according to our plans. We may also damage a potentially hydrocarbon-bearing formation during drilling and completion operations. Such incidents may result in a reduction of our production and reserves from the well or in abandonment of the well. 24 Table of Contents Our estimated reserves are based on many assumptions that may prove inaccurate. Any significant inaccuracies in these reserve estimates or underlying assumptions will materially affect the quantities and present value of our reserves. No one can measure underground accumulations of oil and natural gas in an exact way. Oil and natural gas reserve engineering requires subjective estimates of underground accumulations of oil and natural gas and assumptions concerning future oil and natural gas prices, production levels, and operating and development costs. As a result, estimated quantities of proved reserves and projections of future production rates and the timing of development expenditures may prove to be inaccurate. Any material inaccuracies in these reserve estimates or underlying assumptions will materially affect the quantities and present value of our reserves which could adversely affect our business, results of operations, financial condition and our ability to make cash distributions to our shareholders. In order to prepare our estimates, we must project production rates and the timing of development expenditures. We must also analyze available geological, geophysical, production and engineering data. The extent, quality and reliability of this data can vary. The process also requires economic assumptions about matters such as oil and natural gas prices, drilling and operating expenses, capital expenditures, taxes and availability of funds. Although the reserve information contained herein is reviewed by independent reserve engineers, estimates of oil and natural gas reserves are inherently imprecise. Further, the present value of future net cash flows from our proved reserves may not be the current market value of our estimated oil and natural gas reserves. In accordance with SEC requirements, we base the estimated discounted future net cash flows from our proved reserves on the 12-month average oil and gas index prices, calculated as the un-weighted arithmetic average for the first-day-of-the-month price for each month and costs in effect on the date of the estimate, holding the prices and costs constant throughout the life of the properties. Actual future prices and costs may differ materially from those used in the net present value estimate, and future net present value estimates using then current prices and costs may be significantly less than the current estimate. In addition, the 10% discount factor we use when calculating discounted future net cash flows for reporting requirements in compliance with the FASB in Accounting Standards Codification (“ASC “) 932 may not be the most appropriate discount factor based on interest rates in effect from time to time and risks associated with us or the oil and natural gas industry in general. A substantial percentage of our proved reserves consist of undeveloped reserves. As of January 1, 2013, approximately 84% of our proved reserves were classified as estimated proved undeveloped reserves. These reserves may not ultimately be developed or produced. As a result, we may not find commercially viable quantities of oil and natural gas, which in turn may have a material adverse effect on our results of operations. Our operational risk is concentrated due to our reliance on a small number of wells, operators and oil and gas purchasers. We have concentrated operational risks both in terms of our producing oil and gas properties, the operators we use and in the purchasers of our oil and gas production. On operational failure by an operator, the decline of production from a property and the termination of a contractual agreement with an operator or purchaser would have a material negative impact on the Company. For the three months ended March 31, 2013 (unaudited), revenues from the Company’s 88 producing wells ranged from approximately .01% to 11.65% of total revenues and for the year ended December 31, 2012, revenues from the Company’s 88 producing wells ranged from approximately .02% to 19.20% of total revenues. These wells are all located in the southern region of Texas and central Oklahoma, with the Texas wells operated by the Company and the Oklahoma wells operated by one outside operator. For the year ended December 31, 2012, the oil and natural gas produced by the Company is sold and marketed to six purchasers. Oil sales to two purchasers accounted for 100% of the oil sales, one purchaser accounted for approximately 96.2% and the other purchaser accounted for approximately 3.8%. Natural gas sales to two purchasers accounted for 98.3% of the natural gas sales, one purchaser accounted for approximately 63.8% and the other purchaser accounted for approximately 34.5%. Natural gas liquid sales to one purchaser accounted for 100% of the natural gas liquids sales. Accordingly, the Company’s entire trade receivable balance at December 31, 2012 was comprised of amounts due from its six purchasers. 25 Table of Contents Low oil and natural gas prices may diminish the quantity and value of our proven undeveloped reserves. Under SEC requirements proved reserves need to be economically producible. If the price of oil or natural gas falls to a point where certain properties cost more to develop and operate than the revenue they generate, such properties might no longer be deemed to be economically producible. SEC rules would require that such properties be removed from the proved reserves in the Company’s financial statements. Such reclassifications would negatively impact on the Company’s balance sheet. Any write-down would constitute a non-cash charge to earnings and could have a material adverse effect on our results of operations for the periods in which such charges are taken. Once incurred, a write-down of our oil and natural gas properties is not reversible at a later date. Further, this removal of proved reserves may have cascading effects on the Company’s current ratio calculations in its credit facilities. The Company may be required to obtain and pledge different collateral or bring in more assets to cure prospective defaults under its credit facilities. Seismic studies do not guarantee that hydrocarbons are present or, if present, will produce in economic quantities. We may use seismic studies to assist us with assessing prospective drilling opportunities on our properties, as well as on properties that we may acquire. Such seismic studies are merely an interpretive tool and do not necessarily guarantee that hydrocarbons are present or if present will produce in economic quantities. Our business is difficult to evaluate because we have a limited operating history. Starboard Resources LLC was formed in June 2011, and was converted into a C corporation in June 2012. Its predecessor company, ImPetro Resouces LLC was formed in January, 2010. Consequently, we do not have a lengthy operating history. Our business systems have not been tested by adversity. While our management has experience with other oil and gas companies as stated below, we have little experience with our current business infrastructure. As a result, we may have a higher operational risk than an oil and gas company that has operated for many years. In considering whether to invest in our common stock, you should consider that there is only limited historical financial and operating information available on which to base your evaluation of our performance. We were formed in June 2011 and, as a result, we have limited financial and operating information available. We face challenges and uncertainties in financial planning as a result of the unavailability of historical data and uncertainties regarding the nature, scope and results of our future activities. We may not be successful in implementing our business strategies or in completing the development of the infrastructure necessary to conduct our business as planned. In the event that our development plan is not completed or is delayed, our operating results will be adversely affected and our operations will differ materially from the activities described in this prospectus. As a result of industry factors or factors relating specifically to us, we may have to change our methods of conducting business, which may cause a material adverse effect on our results of operations and financial condition. We may experience difficulty in achieving and managing future growth. Future growth may place strains on our resources and cause us to rely more on project partners and independent contractors, possibly negatively affecting our financial condition and results of operations. Our ability to grow will depend on a number of factors, including, but not limited to: ● our ability to evaluate properties; ● our ability to obtain leases or options on properties which we have evaluated; ● our ability to acquire additional data on other prospects; ● our ability to identify and acquire new exploratory prospects; ● our ability to develop existing prospects; ● our ability to continue to retain and attract skilled personnel; ● our ability to maintain or enter into new relationships with project partners and independent contractors; ● the results of our drilling program; ● hydrocarbon prices; and ● our access to capital. We may not be successful in upgrading our technical, operations, and administrative resources or in increasing our ability to internally provide certain of the services currently provided by outside sources, and we may not be able to maintain or enter into new relationships with project partners and independent contractors. Our inability to achieve or manage growth may adversely affect our financial condition and results of operations. 26 Table of Contents We will not be the operator on all of our drilling locations, and, therefore, we will not be able to control the timing of exploration or development efforts, associated costs, or the rate of production of any non-operated assets. We expect that we will not be the operator on 22% of our net acreage. As we carry out our exploration and development programs, we may enter into arrangements with respect to existing or future drilling locations that result in a greater proportion of our locations being operated by others. As a result, we may have limited ability to exercise influence over the operations of the drilling locations operated by our partners. Dependence on the operator could prevent us from realizing our target returns for those locations. The success and timing of exploration and development activities operated by our partners will depend on a number of factors that will be largely outside of our control, including: ● the timing and amount of capital expenditures; ● the operator’s expertise and financial resources; ● approval of other participants in drilling wells; ● selection of technology; and ● the rate of production of reserves, if any. This limited ability to exercise control over the operations of some of our drilling locations may cause a material adverse effect on our results of operations and financial condition. A component of our growth may come through acquisitions, and our failure to identify or complete future acquisitions successfully could reduce our earnings and hamper our growth. We may be unable to identify properties for acquisition or to make acquisitions on terms that we consider economically acceptable. There is intense competition for acquisition opportunities in our industry. Competition for acquisitions may increase the cost of, or cause us to refrain from, completing acquisitions. The completion and pursuit of acquisitions may be dependent upon, among other things, our ability to obtain debt and equity financing and, in some cases, regulatory approvals. Our ability to grow through acquisitions will require us to continue to invest in operations, financial and management information systems and to attract, retain, motivate and effectively manage our employees. The inability to manage the integration of acquisitions effectively could reduce our focus on subsequent acquisitions and current operations, and could negatively impact our results of operations and growth potential. Our financial position, results of operations and cash flows may fluctuate significantly from period to period, as a result of the completion of significant acquisitions during particular periods. If we are not successful in identifying or acquiring any material property interests, our earnings could be reduced and our growth could be restricted. We may engage in bidding and negotiating to complete successful acquisitions. We may be required to alter or increase substantially our capitalization to finance these acquisitions through the use of cash on hand, the issuance of debt or equity securities, the sale of production payments, the sale of nonstrategic assets, the borrowing of funds or otherwise. If we were to proceed with one or more acquisitions involving the issuance of our common stock, our shareholders would suffer dilution of their interests. Furthermore, our decision to acquire properties that are substantially different in operating or geologic characteristics or geographic locations from areas with which our staff is familiar may impact our productivity in such areas. We may purchase oil and natural gas properties with liabilities or risks that we did not know about or that we did not assess correctly, and, as a result, we could be subject to liabilities that could adversely affect our results of operations. Before acquiring oil and natural gas properties, we estimate the reserves, future oil and natural gas prices, operating costs, potential environmental liabilities and other factors relating to the properties. However, our review involves many assumptions and estimates, and their accuracy is inherently uncertain. As a result, we may not discover all existing or potential problems associated with the properties we buy. We may not become sufficiently familiar with the properties to assess fully their deficiencies and capabilities. We do not generally perform inspections on every well or property, and we may not be able to observe mechanical and environmental problems even when we conduct an inspection. The seller may not be willing or financially able to give us contractual protection against any identified problems, and we may decide to assume environmental and other liabilities in connection with properties we acquire. If we acquire properties with risks or liabilities we did not know about or that we did not assess correctly, our financial condition, results of operations and cash flows could be adversely affected as we settle claims and incur cleanup costs related to these liabilities. 27 Table of Contents The marketability of our production is dependent upon oil and natural gas gathering and transportation facilities owned and operated by third parties, and the unavailability of satisfactory oil and natural gas transportation arrangements would have a material adverse effect on our revenue. The unavailability of satisfactory oil and natural gas transportation arrangements may hinder our access to oil and natural gas markets or delay production from our wells. The availability of a ready market for our oil and natural gas production depends on a number of factors, including the demand for, and supply of, oil and natural gas and the proximity of reserves to pipelines and terminal facilities. Our ability to market our production depends in substantial part on the availability and capacity of gathering systems, pipelines and processing facilities owned and operated by third parties. Our failure to obtain these services on acceptable terms could materially harm our business. We may be required to shut-in wells for lack of a market or because of inadequacy or unavailability of pipeline or gathering system capacity. If that were to occur, we would be unable to realize revenue from those wells until production arrangements were made to deliver our production to market. Furthermore, if we were required to shut-in wells we might also be obligated to pay shut-in royalties to certain mineral interest owners in order to maintain our leases. The disruption of third party facilities due to maintenance and/or weather could negatively impact our ability to market and deliver our products. These third parties control when or if such facilities are restored and what prices will be charged. Federal and state regulation of oil and natural gas production and transportation, tax and energy policies, changes in supply and demand, pipeline pressures, damage to or destruction of pipelines and general economic conditions could adversely affect our ability to produce, gather and transport oil and natural gas. Hedging transactions or the lack thereof, may limit our potential gains and could result in financial losses. To manage our exposure to price risk, from time to time, we may enter into hedging arrangements, using primarily “costless collars,” with respect to a portion of our future production. A costless collar provides us with downside price protection through the purchase of a put option which is financed through the sale of a call option. Because the call option proceeds are used to offset the cost of the put option, this arrangement is initially “costless” to us. The goal of these and other hedges is to lock in a range of prices so as to mitigate price volatility and increase the predictability of cash flows. These transactions limit our potential gains if oil or natural gas prices rise above the maximum price established by the call option and may offer protection if prices fall below the minimum price established by the put option only to the extent of the volumes then hedged. In addition, hedging transactions may expose us to the risk of financial loss in certain other circumstances, including instances in which our production is less than expected or the counterparties to our put and call option contracts fail to perform under the contracts. Disruptions in the financial markets could lead to sudden changes in a counterparty’s liquidity, which could impair its ability to perform under the terms of the contracts. We are unable to predict sudden changes in a counterparty’s creditworthiness or ability to perform under contracts with us. Even if we do accurately predict sudden changes, our ability to mitigate that risk may be limited depending upon market conditions. Furthermore, there may be times when we have not hedged our production when, in retrospect, it would have been advisable to do so. Decisions as to whether and what production volumes to hedge are difficult and depend on market conditions and our forecast of future production and oil and gas prices, and we may not always employ the optimal hedging strategy. We may employ hedging strategies in the future that differ from those that we have used in the past, and neither the continued application of our current strategies nor our use of different hedging strategies may be successful. On April 27, 2012, the SEC and the CFTC issued final rules defining “Swap Dealer,” “Security-Based Swap Dealer,” “Major Swap Participant,” “Major Security-Based Swap Participant” and “Eligible Contract Participant.” These definitions have end-user exceptions. To the extent that the Company uses swaps to hedge its risks, it will attempt to comply with the end-user and size exceptions from these definitions. If the Company is unsuccessful in qualifying for such exceptions in any swap transaction, it may be required to maintain substantial financial reserves relating to its swap transactions and may be required to register with the SEC or CFTC as a swap dealer or participant. Unless we replace our oil and natural gas reserves, our reserves and production will decline, which would adversely affect our business, financial condition and results of operations. Unless we conduct successful development, exploitation and exploration activities or acquire properties containing proved reserves, our proved reserves will decline as those reserves are produced. Producing oil and natural gas reservoirs generally are characterized by declining production rates that vary depending upon reservoir characteristics and other factors. Our future oil and natural gas reserves and production, and therefore our cash flows and income, are highly dependent on our success in efficiently developing and exploiting our current reserves and economically finding or acquiring additional recoverable reserves. We may not be able to develop, exploit, find or acquire additional reserves to replace our current and future production at acceptable costs. If we are unable to replace our current and future production, the value of our reserves will decrease, and our business, financial condition and results of operations would be adversely affected. 28 Table of Contents The unavailability or high cost of additional drilling rigs, equipment, supplies, personnel and oilfield services could adversely affect our ability to execute our exploration and development plans within our budget and on a timely basis. Shortages or the high cost of drilling rigs, equipment, supplies, personnel or oilfield services could delay or adversely affect our development and exploration operations or cause us to incur significant expenditures that are not provided for in our capital budget, which could have a material adverse effect on our business, financial condition or results of operations. Market conditions or operational impediments may hinder our access to oil and natural gas markets or delay our production. Market conditions or the unavailability of satisfactory oil and natural gas transportation arrangements may hinder our access to oil and natural gas markets or delay our production. The availability of a ready market for our oil and natural gas production depends on a number of factors, including the demand for and supply of oil and natural gas and the proximity of reserves to pipelines and terminal facilities. Our ability to market our production depends, in substantial part, on the availability and capacity of gathering systems, pipelines and processing facilities owned and operated by third-parties. Our failure to obtain such services on acceptable terms could materially harm our business. We may be required to shut in wells due to lack of a market or inadequacy or unavailability of crude oil or natural gas pipelines or gathering system capacity. If our production becomes shut-in for any of these or other reasons, we would be unable to realize revenue from those wells until other arrangements were made to deliver the products to market. We may incur substantial losses and be subject to substantial liability claims as a result of our oil and natural gas operations. Additionally, we may not be insured for, or our insurance may be inadequate to protect us against, these risks. We are not insured against all risks. Losses and liabilities arising from uninsured and underinsured events could materially and adversely affect our business, financial condition or results of operations. Our oil and natural gas exploration and production activities are subject to all of the operating risks associated with drilling for and producing oil and natural gas, including the possibility of: ● environmental hazards, such as uncontrollable flows of oil, natural gas, brine, well fluids, toxic gas or other pollution into the environment, including groundwater and shoreline contamination; ● abnormally pressured formations; ● mechanical difficulties, such as stuck oilfield drilling and service tools and casing collapse; ● personal injuries and death; and ● natural disasters. Any of these risks could adversely affect our ability to conduct operations or result in substantial losses to us as a result of: ● injury or loss of life; ● damage to and destruction of property, natural resources and equipment; ● pollution and other environmental damage; ● regulatory investigations and penalties; ● suspension of our operations; and ● repair and remediation costs. We may elect not to obtain insurance if we believe that the cost of available insurance is excessive relative to the risks presented. In addition, pollution and environmental risks generally are not fully insurable. The occurrence of an event that is not fully covered by insurance could have a material adverse effect on our business, financial condition and results of operations. 29 Table of Contents Drilling locations that we decide to drill may not yield oil or natural gas in commercially viable quantities. We describe some of our drilling locations and our plans to explore those drilling locations in this prospectus. Our drilling locations are in various stages of evaluation, ranging from a location which is ready to drill to a location that will require substantial additional interpretation. There is no way to predict in advance of drilling and testing whether any particular location will yield oil or natural gas in sufficient quantities to recover drilling or completion costs or to be economically viable. The use of technologies and the study of producing fields in the same area will not enable us to know conclusively prior to drilling whether oil or natural gas will be present or, if present, whether oil or natural gas will be present in sufficient quantities to be economically viable. Even if sufficient amounts of oil or natural gas exist, we may damage the potentially productive hydrocarbon bearing formation or experience mechanical difficulties while drilling or completing the well, resulting in a reduction in production from the well or abandonment of the well. If we drill additional wells that we identify as dry holes in our current and future drilling locations, our drilling success rate may decline and materially harm our business. We cannot assure you that the analogies we draw from available data from other wells, more fully explored locations or producing fields will be applicable to our drilling locations. In sum, the cost of drilling, completing and operating any well is often uncertain, and new wells may not be productive. We are subject to government regulation and liability, including complex environmental laws, which could require significant expenditures. The exploration, development, production and sale of oil and natural gas in the United States are subject to many federal, state and local laws, rules and regulations, including complex environmental laws and regulations. Matters subject to regulation include discharge permits, drilling bonds, reports concerning operations, the spacing of wells, unitization and pooling of properties, taxation or environmental matters and health and safety criteria addressing worker protection. Under these laws and regulations, we may be required to make large expenditures that could materially adversely affect our financial condition, results of operations and cash flows. These expenditures could include payments for: ● personal injuries; ● property damage; ● containment and cleanup of oil and other spills; ● the management and disposal of hazardous materials; ● remediation and cleanup costs; and ● other environmental damages. We do not believe that full insurance coverage for all potential damages is available at a reasonable cost. Failure to comply with these laws and regulations also may result in the suspension or termination of our operations and subject us to administrative, civil and criminal penalties, injunctive relief and/or the imposition of investigatory or other remedial obligations. Laws, rules and regulations protecting the environment have changed frequently and the changes often include increasingly stringent requirements. These laws, rules and regulations may impose liability on us for environmental damage and disposal of hazardous materials even if we were not negligent or at fault. We may also be found to be liable for the conduct of others or for acts that complied with applicable laws, rules or regulations at the time we performed those acts. These laws, rules and regulations are interpreted and enforced by numerous federal and state agencies. In addition, private parties, including the owners of properties upon which our wells are drilled or the owners of properties adjacent to or in close proximity to those properties may also pursue legal actions against us based on alleged non-compliance with certain of these laws, rules and regulations. Governmental regulation and liability for environmental matters may adversely affect our business, financial condition and results of operations. All our operations and participations are onshore in the United States. Oil and natural gas operations are subject to various federal, state, and local government regulations that may change from time to time. Matters subject to regulation include: ● well locations; ● drilling and completion operations and methods; ● production amounts limited to below capacity; ● price controls; ● surface use and restoration; ● fluid and waste discharge from drilling operations; ● plugging and abandonment of wells (including the posting of bonds); ● well spacing; ● unitization and pooling of properties; ● taxation, ● marketing, transporting and reporting production; 30 Table of Contents ● valuation and payment of royalties’ ● air emissions; ● groundwater use and protection; ● the construction and operation of underground injection wells to dispose of produced saltwater and other non-hazardous oilfield wastes; and ● the construction and operation of surface pits to contain drilling muds and other non-hazardous fluids associated with drilling operations. Federal, state and local laws may require us to remove or remediate previously disposed wastes, including wastes disposed of or released by us or prior owners or operators in accordance with current laws or otherwise, to suspend or cease operations at contaminated areas, or to perform remedial well plugging operations or response actions to reduce the risk of future contamination. Federal laws, including the Comprehensive Environmental Response, Compensation, and Liability Act, or CERCLA, and analogous state laws impose joint and several liability, without regard to fault or legality of the original conduct, on classes of persons who are considered responsible for releases of a hazardous substance into the environment. These persons include the owner or operator of the site where the release occurred, and persons that disposed of or arranged for the disposal of hazardous substances at the site. CERCLA and analogous state laws also authorize the U.S. Environmental Protection Agency (EPA), state environmental agencies and, in some cases, third parties to take action to prevent or respond to threats to human health or the environment and to seek to recover from responsible classes of persons the costs of such actions. Other environmental laws provide for joint and several strict liabilities for remediation of releases of hazardous substances, rendering a person liable for environmental damage without regard to negligence or fault on the part of such person. In addition, we may be subject to claims alleging personal injury or property damage as a result of alleged exposure to hazardous substances such as oil and natural gas related products. As a result, we may incur substantial liabilities to third parties or governmental entities and may be required to incur substantial remediation costs. Federal, state, and local laws and regulations relating primarily to the protection of human health and the environment apply to the development, production, handling, storage, transportation, and disposal of oil and natural gas, by-products thereof, and other substances and materials produced or used in connection with oil and natural gas operations. In addition, we may be liable for environmental damages caused by previous owners of property we purchase or lease. We also are subject to changing and extensive tax laws, the effects of which cannot be predicted. Compliance with existing, new, or modified laws and regulations could have a material adverse effect on our business, financial condition, and results of operations. Various state governments and regional organizations comprising state governments are considering enacting new legislation and promulgating new regulations governing or restricting the emission of greenhouse gases from stationary sources such as our equipment and operations. Legislative and regulatory proposals for restricting greenhouse gas emissions or otherwise addressing climate change could require us to incur additional operating costs and could adversely affect demand for the natural gas and oil that we sell. The potential increase in our operating costs could include new or increased costs to obtain permits, operate and maintain our equipment and facilities, install new emission controls on our equipment and facilities, acquire allowances to authorize our greenhouse gas emissions, pay taxes related to our greenhouse gas emissions and administer and manage a greenhouse gas emissions program. Moreover, incentives to conserve energy or use alternative energy sources could reduce demand for natural gas and oil. We may incur losses or costs as a result of title deficiencies in the properties in which we invest. If an examination of the title history of a property that we have purchased reveals an oil and natural gas lease has been purchased in error from a person who is not the owner of the mineral interest desired, our interest would be worthless. In such an instance, the amount paid for such oil and natural gas lease as well as any royalties paid pursuant to the terms of the lease prior to the discovery of the title defect would be lost. Prior to the drilling of an oil and natural gas well, however, it is the normal practice in the oil and natural gas industry the operator of the well to obtain a preliminary title review of the spacing unit within which the proposed oil and natural gas well is to be drilled to ensure there are no obvious deficiencies in title to the well. Frequently, as a result of such examinations, certain curative work must be done to correct deficiencies in the marketability of the title, and such curative work entails expense. Our failure to cure any title defects may adversely impact our ability in the future to increase production and reserves. In the future, we may suffer a monetary loss from title defects or title failure. Additionally, unproved and unevaluated acreage has greater risk of title defects than developed acreage. If there are any title defects or defects in assignment of leasehold rights in properties in which we hold an interest, we will suffer a financial loss which could adversely affect our financial condition, results of operations and cash flows. 31 Table of Contents Federal and State Legislation and regulatory initiatives relating to hydraulic fracturing could result in increased costs and additional operating restrictions or delays. Hydraulic fracturing involves the injection of water, sand or other propping agents and chemicals under pressure into rock formations to stimulate natural gas production. We routinely use hydraulic fracturing to produce commercial quantities of oil, liquids and natural gas. Sponsors of bills before the Senate and House of Representatives have asserted that chemicals used in the fracturing process could adversely affect drinking water supplies. Such legislation, if adopted, could increase the possibility of litigation and establish an additional level of regulation at the federal level that could lead to operational delays or increased operating costs and could, and in all likelihood would, result in additional regulatory burdens, making it more difficult to perform hydraulic fracturing operations and increasing our costs of compliance. Moreover, the U.S. Environmental Protection Agency, or EPA, is conducting a comprehensive research study on the potential adverse impacts that hydraulic fracturing may have on drinking water and groundwater. Consequently, even if federal legislation is not adopted soon or at all, the performance of the hydraulic fracturing study by the EPA could spur further action at a later date towards federal legislation and regulation of hydraulic fracturing or similar production operations. In addition, a number of states are considering or have implemented more stringent regulatory requirements applicable to fracturing, which could include a moratorium on drilling and effectively prohibit further production of natural gas through the use of hydraulic fracturing or similar operations. The adoption of new laws or regulations imposing reporting obligations on, or otherwise limiting, the hydraulic fracturing process could make it more difficult to complete oil and natural gas wells. In addition, if hydraulic fracturing becomes regulated at the federal level as a result of federal legislation or regulatory initiatives by the EPA, fracturing activities could become subject to additional permitting requirements, and also to attendant permitting delays and potential increases in cost, which could adversely affect our business and results of operations. Current water regulation relating to hydraulic fracturing, particularly water source and groundwater regulation, could result in increased operational costs, operating restrictions and delays. Hydraulic fracturing uses large amounts of water. It can require between three to five million gallons of water per horizontal well.We may face regulatory concerns in both the sourcing and the discharge of water used in hydraulic fracturing. In addition, hydraulic fracturing produces water discharges that must be treated and disposed of in accordance with applicable regulatory requirements. First, as to sourcing water for hydraulic fracturing, we will need to secure water from the local water supply or make alternative arrangements. In order to source water from the local water supply for hydraulic fracturing we may need to pay premium rates and be subject to a lower priority if the local area becomes subject to water restrictions. We may also seek water from alternative providers supporting the hydraulic fracturing industry. If we have an insufficient water supply we will be unable to engage in hydraulic fracturing until such supply is located. Second, hydraulic fracturing results in water discharges that must be treated and disposed of in accordance with applicable regulatory requirements. Environmental regulations governing the withdrawal, storage and use of surface water or groundwater necessary for hydraulic fracturing may increase operating costs and cause delays, interruptions or termination of operations, the extent of which cannot be predicted, all of which could have an adverse effect on our operations and financial performance. Our ability to remove and dispose of water will affect production, and the cost of water treatment and disposal may affect profitability. The imposition of new environmental initiatives and regulations could also include restrictions on our ability to conduct hydraulic fracturing or disposal of produced water, drilling fluids and other substances associated with the exploration, development and production of gas and oil. Our business may suffer if we lose key personnel. We depend to a large extent on the services of certain key management personnel, including Michael Pawelek, our President and Chief Executive Officer, Edward Shaw, our Executive Vice President for Operations and our other executive officers and key employees. These individuals have extensive experience and expertise in evaluating and analyzing producing oil and natural gas properties and drilling prospects, maximizing production from oil and natural gas properties, marketing oil and natural gas production and developing and executing financing and hedging strategies. The loss of any of these individuals could have a material adverse effect on our operations. We do not maintain key-man life insurance with respect to any of our employees. Our success will be dependent on our ability to continue to employ and retain skilled technical personnel. 32 Table of Contents We have an active Board of Directors that meets several times throughout the year and is intimately involved in our business and the determination of our operational strategies. Members of our Board work closely with management to identify potential prospects, acquisitions and areas for further development. Some of our directors have been involved with us since our inception and have a deep understanding of our operations and culture. If any of our directors resign or become unable to continue in their present role, it may be difficult to find replacements with the same knowledge and experience and as a result, our operations may be adversely affected. Competition in the oil and natural gas industry is intense making it more difficult for us to acquire properties, market natural gas and secure trained personnel. Our ability to acquire additional prospects and to find and develop reserves in the future will depend on our ability to evaluate and select suitable properties and to consummate transactions in a highly competitive environment for acquiring properties, marketing oil and natural gas and securing trained personnel. Also, there is substantial competition for capital available for investment in the oil and natural gas industry. Many of our competitors possess and employ financial, technical and personnel resources substantially greater than ours. Those companies may be able to pay more for productive oil and natural gas properties and exploratory prospects and to evaluate, bid for and purchase a greater number of properties and prospects than our financial or personnel resources permit. In addition, other companies may be able to offer better compensation packages to attract and retain qualified personnel than we are able to offer. The cost to attract and retain qualified personnel has increased in recent years due to competition and may increase substantially in the future. We may not be able to compete successfully in the future in acquiring prospective reserves, developing reserves, marketing hydrocarbons, attracting and retaining quality personnel and raising additional capital, which could have a material adverse effect on our business. We may not be able to keep pace with technological developments in our industry. The oil and natural gas industry is characterized by rapid and significant technological advancements and introductions of new products and services using new technologies. As others use or develop new technologies, we may be placed at a competitive disadvantage or competitive pressures may force us to implement those new technologies at substantial costs. In addition, other oil and natural gas companies may have greater financial, technical, and personnel resources that allow them to enjoy technological advantages and may in the future allow them to implement new technologies before we can. We may not be able to respond to these competitive pressures and implement new technologies on a timely basis or at an acceptable cost. If one or more of the technologies we use now or in the future were to become obsolete or if we are unable to use the most advanced commercially available technology, our business, financial condition, and results of operations could be materially adversely affected. We may have difficulty managing growth in our business, which could have a material adverse effect on our business, financial condition, results of operations and cash flows and our ability to execute our business plan in a timely fashion. Because of our small size, growth in accordance with our business plans, if achieved, will place a significant strain on our financial, technical, operational and management resources. As we expand our activities, including our planned increase in oil exploration, development and production, and increase the number of projects we are evaluating or in which we participate, there will be additional demands on our financial, technical and management resources. The failure to continue to upgrade our technical, administrative, operating and financial control systems or the occurrence of unexpected expansion difficulties, including the inability to recruit and retain experienced managers, geoscientists, petroleum engineers and landmen could have a material adverse effect on our business, financial condition, results of operations and cash flows and our ability to execute our business plan in a timely fashion. Financial difficulties encountered by our oil and natural gas purchasers, third party operators or other third parties could decrease our cash flow from operations and adversely affect our exploration and development activities. We derive essentially all of our revenues from the sale of our oil and natural gas to unaffiliated third party purchasers, independent marketing companies and mid-stream companies. Any delays in payments from our purchasers caused by financial problems encountered by them will have an immediate negative effect on our results of operations and cash flows. Liquidity and cash flow problems encountered by our working interest co-owners or the third party operators of our non-operated properties may prevent or delay the drilling of a well or the development of a project. Our working interest co-owners may be unwilling or unable to pay their share of the costs of projects as they become due. In the case of a working interest owner, we could be required to pay the working interest owner’s share of the project costs. We cannot assure you that we would be able to obtain the capital necessary to fund these contingencies. 33 Table of Contents We may not have enough insurance to cover all of the risks we face and operators of prospects in which we participate may not maintain or may fail to obtain adequate insurance. In accordance with customary industry practices, we maintain insurance coverage against some, but not all, potential losses in order to protect against the risks we face. We do not carry business interruption insurance. We may elect not to carry insurance if our management believes that the cost of available insurance is excessive relative to the risks presented. In addition, we cannot insure fully against pollution and environmental risks. The occurrence of an event not fully covered by insurance could have a material adverse effect on our financial condition and results of operations. The impact of hurricanes in the areas where we operate has resulted in escalating insurance costs and less favorable coverage terms. Oil and natural gas operations are subject to particular hazards incident to the drilling and production of oil and natural gas, such as blowouts, cratering, explosions, uncontrollable flows of oil, natural gas or well fluids, fires and pollution and other environmental risks. These hazards can cause personal injury and loss of life, severe damage to and destruction of property and equipment, pollution or environmental damage and suspension of operation. We do not operate all of the properties in which we have an interest. In the projects in which we own a non-operating interest directly, the operator for the prospect maintains insurance of various types to cover our operations with policy limits and retention liability customary in the industry. We believe the coverage and types of insurance are adequate. The occurrence of a significant adverse event that is not fully covered by insurance could result in the loss of our total investment in a particular prospect which could have a material adverse effect on our financial condition and results of operations. Our producing properties are located in regions which make us vulnerable to risks associated with operating in one major contiguous geographic area, including the risk of damage or business interruptions from hurricanes. Our properties are located onshore in Texas and Oklahoma. As a result of this geographic concentration, we are disproportionately affected by any delays or interruptions in production or transportation in these areas caused by governmental regulation, transportation capacity constraints, natural disasters, regional price fluctuations or other factors. Such disturbances have in the past and will in the future have any or all of the following adverse effects on our business: ● interruptions to our operations as we suspend production in advance of an approaching storm; ● damage to our facilities and equipment, including damage that disrupts or delays our production; ● disruption to the transportation systems we rely upon to deliver our products to our customers; and ● damage to or disruption of our customers’ facilities that prevents us from taking delivery of our products. Our identified drilling locations are scheduled out over several years, making them susceptible to uncertainties that could materially alter the occurrence or timing of their drilling. Our management has specifically identified and scheduled drilling locations as an estimation of our future multi-year drilling activities on our existing acreage. These scheduled drilling locations represent a significant component of our growth strategy. Our ability to drill and develop these locations depends on a number of uncertainties, including oil and natural gas prices, the availability of capital, costs, drilling results, regulatory approvals and other factors. Because of these uncertainties, we do not know if the potential drilling locations we have identified will ever be drilled or if we will be able to produce oil or natural gas from these or any other potential drilling locations. As such, our actual drilling activities may materially differ from those presently identified, which could adversely affect our business. Market conditions or operational impediments may hinder our access to oil and natural gas markets or delay our production. Market conditions or the unavailability of satisfactory oil and natural gas transportation arrangements may hinder our access to oil and natural gas markets or delay our production. The availability of a ready market for our oil and natural gas production depends on a number of factors, including the demand for and supply of oil and natural gas and the proximity of our reserves to pipelines and terminal facilities. Our ability to market our production depends in substantial part on the availability and capacity of transport vessels, gathering systems, pipelines and processing facilities owned and operated by third parties under interruptible or short-term transportation agreements. Under the interruptible transportation agreements, the transportation of our natural gas may be interrupted due to capacity constraints on the applicable system, for maintenance or repair of the system, or for other reasons as dictated by the particular agreements. Our failure to obtain such services on acceptable terms could materially harm our business. We may be required to shut in wells due to lack of a market or the inadequacy or unavailability of natural gas pipeline or gathering system capacity. If that were to occur, we would be unable to realize revenue from those wells unless and until we made arrangements for delivery of their production to market. 34 Table of Contents Terrorist attacks aimed at our energy operations could adversely affect our business. The continued threat of terrorism and the impact of military and other government action have led and may lead to further increased volatility in prices for oil and natural gas and could affect these commodity markets or the financial markets used by us. In addition, the U.S. government has issued warnings that energy assets may be a future target of terrorist organizations. These developments have subjected our oil and natural gas operations to increased risks. Any future terrorist attack on our facilities, those of our customers, the infrastructure we depend on for transportation of our products, and, in some cases, those of other energy companies, could have a material adverse effect on our business. We do not anticipate an immediate market for our shares. We do not anticipate that the effectiveness of this S-1 registration statement will lead to any immediate liquidity for the holders of our common stock shares. We have not yet obtained an exchange listing or an over-the-counter quotation which are pre-requisites to liquidity for our common stock shares. Further, more than 82% of our common stock shares are subject to a lawsuit described above in the Connecticut Superior Court for the Judicial District of Stamford/Norwalk at Stamford. Consequently, even if we obtain an exchange listing or over-the-counter quotation, our common stock shares’ liquidity will be materially limited by the unavailability of these shares. Moreover, we currently have only seven stockholders (plus 550,000 common stock shares interplead into the Court in Henry et al.279,03 v. Imbruce et al.). Stock purchase and sale decisions by these stockholders will have a material impact on our common stock shares’ liquidity. The market price of our common stock may be volatile. Should the Board of Directors approve the Company seeking an exchange listing or a price quotation for our stock, the trading price of our stock and the price at which we may sell stock in the future are subject to large fluctuations in response to any of the following: ● limited trading volume in our common stock; ● quarterly variations in operating results; ● our involvement in litigation; ● general financial market conditions; ● the prices of oil and natural gas; ● announcements by us and our competitors; ● our liquidity; ● our ability to raise additional funds; ● changes in government regulations; and ● other events. We do not intend to pay dividends on our stock. We have not historically paid dividends on our stock, cash or otherwise, and do not intend to in the foreseeable future. Further, our credit facilities limit our ability to pay dividends on our stock without lender approval. Provisions of Delaware law may delay or prevent transactions that would benefit stockholders. Delaware General Corporation Law contain provisions that may have the effect of delaying, deferring or preventing a change of control of the company. Because of these provisions, persons considering unsolicited tender offers or other unilateral takeover proposals may be more likely to negotiate with our board of directors rather than pursue non-negotiated takeover attempts. As a result, these provisions may make it more difficult for our stockholders to benefit from transactions that are opposed by an incumbent board of directors. 35 Table of Contents Giddings Oil & Gas LP, Hunton Energy Partners LP and Asym Energy Fund III LP are under common control and own a majority of our common stock, and their interests may conflict with those of our other stockholders. Giddings Oil & Gas LP, Hunton Energy Partners LP and Asym Energy Fund III LP beneficially own approximately 42.60%, 7.04% and 28.30%, respectively, and Giddings Oil & Gas LP might obtain another 4.7% of our common stock shares through the interpleader action filed by the Company. See “Principal and Selling Stockholders” on page 96 of this prospectus. Further, these partnerships are under common control. In addition, Charles S. Henry, III, who certain limited partners of the partnerships claim is the partnerships’ general partner, serves on our Board of Directors. As a result, Giddings Oil & Gas LP, Hunton Energy Partners LP and Asym Energy Fund III LP, together, are able to control, and will continue to be able to exercise significant influence over, matters requiring stockholder approval, including the election of directors, changes to our organizational documents and significant corporate transactions. This concentration of ownership makes it unlikely that any other holder or group of holders of our common stock will be able to affect the way we are managed or the direction of our business. The interests of Giddings Oil & Gas LP, Hunton Energy Partners LP and Asym Energy Fund III LP with respect to matters potentially or actually involving or affecting us, such as future acquisitions, financings and other corporate opportunities and attempts to acquire us, may conflict with the interests of our other stockholders. This continued concentrated ownership will make it impossible for another company to acquire us and for you to receive any related takeover premium for your shares unless Giddings Oil & Gas LP, Hunton Energy Partners LP and Asym Energy Fund III LP approve the acquisition. We may issue shares of preferred stock that could adversely affect holders of shares of our common stock. Our board of directors may receive the power, without shareholder approval and subject to the terms of our certificate of incorporation, to set the terms of any such classes or series of shares of stock that may be issued, including voting rights, dividend rights, conversion features, preferences over shares of our common stock with respect to dividends or if we liquidate, dissolve or wind up our business and other terms. If we issue shares of preferred stock in the future that have a preference over shares of our common stock with respect to the payment of dividends or upon our liquidation, dissolution or winding up, or if we issue shares of preferred stock with voting rights that dilute the voting power of shares of our common stock, the rights of holders of shares of our common stock or the trading price of shares of our common stock could be adversely affected. We are an “Emerging Growth Company,” and we cannot be certain if the reduced reporting requirements applicable to Emerging Growth Companies will make our common stock less attractive to investors. We are an “Emerging Growth Company,” as defined in the Jumpstart Our Business Startups Act, or the JOBS Act. For as long as we continue to be an Emerging Growth Company, we may take advantage of exemptions from various reporting requirements that are applicable to other public companies that are not emerging growth companies, including not being required to comply with the auditor attestation requirements of Section404 of the Sarbanes-Oxley Act, reduced disclosure obligations regarding executive compensation in our periodic reports and proxy statements and exemptions from the requirements of holding a nonbinding advisory vote on executive compensation and shareholder approval of any golden parachute payments not previously approved. We could be an Emerging Growth Company for up to five years, although circumstances could cause us to lose that status earlier, including if the market value of our common stock held by non-affiliates exceeds $700million, if we issue $1 billion or more in non-convertible debt during the previous three-year period, or if our annual gross revenues exceed $1 billion. We would cease to be an Emerging Growth Company on the last day of the fiscal year following the date of the fifth anniversary of our first sale of common equity securities under an effective registration statement or a fiscal year in which we have $1 billion in gross revenues. We also would immediately cease to be an Emerging Growth Company if the market value of the common stock held by non-affiliates exceeds $700 million or upon our issuing $1 billion or more in non-convertible debt in a three year period. Finally, at any time we may choose to opt-out of the Emerging Growth Company reporting requirements. If we chose to opt out, we will be unable to opt back in to being an Emerging Growth Company. We cannot predict if investors will find our common stock less attractive because we may rely on these exemptions. If some investors find our common stock less attractive as a result, there may be a less active trading market for our common stock and our stock price may be more volatile. 36 Table of Contents If we are unable to implement and maintain effective internal control over financial reporting in the future, investors may lose confidence in the accuracy and completeness of our financial reports and the market price of our common stock may decline. As a public company, we will be required to maintain internal control over financial reporting and to report any material weaknesses in such internal control. Further, we will be required to report any changes in our internal controls on a quarterly basis. In addition, beginning with our 2013 annual report on Form10-K to be filed in 2014, we will be required to furnish a report by management on the effectiveness of our internal control over financial reporting pursuant to Section404 of the Sarbanes-Oxley Act. We are in the process of designing, implementing, and testing the internal control over financial reporting required to comply with this obligation, which process is time consuming, costly, and complicated. In addition, our independent registered public accounting firm will be required to attest to the effectiveness of our internal control over financial reporting beginning with our annual report on Form10-K following the date on which we are no longer an “Emerging Growth Company,” which may be up to five full years following the effective date of this registration statement or a registration statement filed by the Company under the Securities Exchange Act of 1934. If we identify material weaknesses in our internal control over financial reporting, if we are unable to comply with the requirements of Section404 in a timely manner or assert that our internal control over financial reporting is effective, or if our independent registered public accounting firm is unable to express an opinion as to the effectiveness of our internal control over financial reporting when required, investors may lose confidence in the accuracy and completeness of our financial reports and the market price of our common stock could be negatively affected, and we could become subject to investigations by the stock exchange on which our securities are listed, the Securities and Exchange Commission, or the SEC, or other regulatory authorities, which could require additional financial and management resources. As an Emerging Growth Company, our auditor is not required to attest to the effectiveness of our internal controls. Our independent accountant is not required to attest to the effectiveness of our internal control over financial reporting while we are an Emerging Growth Company. This means that the effectiveness of our financial operations may differ from our peer companies in that they may be required to obtain independent accountant attestations as to the effectiveness of their internal controls over financial reporting and we are not. While our management will be required to attest to internal control over financial reporting and we will be required to detail changes to our internal controls on a quarterly basis, we cannot provide assurance that the independent accountant’s review process in assessing the effectiveness of our internal controls over financial reporting will not find some new material deficiency. Further, once we cease to be an Emerging Growth Company we will be subject to independent accountant attestation regarding the effectiveness of our internal controls over financial reporting. Even if management finds such controls to be effective, our independent accountant may decline to attest to the effectiveness of such internal controls and issue a qualified report. As an Emerging Growth Company we are presenting our audited financial statements and selected financial data for only a two-year period, which may not be comparable to those companies that provide audited financial statements and selected financial data for longer periods of time. The JOBS Act provides that emerging growth companies need not present more than two years of audited financial statements in connection with this prospectus and that they need not present selected financial data as required by SEC Regulation S-K Item 301 for periods that pre-date its audited financial statements. This selected financial data includes a table showing net sales, operating revenue, income or loss from continuing operations per common share, total assets, long-term obligations (including long-term debt, capital leases and redeemable preferred stock) and cash dividends per common share. We are providing only two years of audited financial statements and selected data. The requirements of being a public company may strain our resources and divert management’s attention. As a public company, we will be subject to the reporting requirements of the Exchange Act and other applicable securities rules and regulations. Compliance with these rules and regulations will nonetheless increase our legal and financial compliance costs, make some activities more difficult, time-consuming or costly and increase demand on our systems and resources, particularly after we are no longer an “Emerging Growth Company.” The Exchange Act requires, among other things, that we file annual, quarterly, and current reports with respect to our business and operating results. As a result of disclosure of information in this prospectus and in filings required of a public company, our business and financial condition will become more visible, which we believe may result in threatened or actual litigation, including by competitors and other third parties. If such claims are successful, our business and operating results could be harmed, and even if the claims do not result in litigation or are resolved in our favor, these claims, and the time and resources necessary to resolve them, could divert the resources of our management and adversely affect our business, brand and reputation and results of operations. We also expect that being a public company and these new rules and regulations will make it more expensive for us to obtain director and officer liability insurance, and we may be required to accept reduced coverage or incur substantially higher costs to obtain coverage. These factors could also make it more difficult for us to attract and retain qualified members of our board of directors, particularly to serve on our audit committee and compensation committee, and qualified executive officers. 37 Table of Contents USE OF PROCEEDS We will not receive any proceeds from the sale of common stock shares by the selling stockholders. We are not issuing any new shares of common stock in connection with this Offering. DIVIDEND POLICY We have never declared or paid any cash dividends on our capital stock. We currently intend to retain all available funds and any future earnings for use in the operation and expansion of our business and do not anticipate declaring or paying any cash dividends in the foreseeable future. Any future determination as to the declaration and payment of dividends will be at the discretion of our board of directors and will depend on then-existing conditions, including our financial condition, results of operations, contractual restrictions, capital requirements, business prospects and other factors that our board of directors considers relevant. In addition, the terms of our credit facilities restrict the payment of dividends to the holders of our common stock and any other equity holders without the consent of Independent Bank and SOSventures, LLC. CAPITALIZATION The following table sets forth our cash and cash equivalents and capitalization as of March 31, 2013 on an actual basis. You should read the following table in conjunction with “Management’s Discussion and Analysis of Financial Condition and Results of Operations” beginning on page 69 and our consolidated financial statements and related notes appearing elsewhere in this prospectus. As of March 31, 2013 Actual(1) Cash and Cash Equivalents $ Long term liabilities (including current maturities) $ Stockholders’ Equity $ Common stock, par value $0.001; 150,000,000 shares authorized and 12,362,336 shares issued and outstanding actual 12 Additional paid-in capital $ Accumulated deficit $ ) Total Stockholders’ Equity $ Total Capitalization $ Starboard Resources, Inc. filed its certificate of conversion and certificate of incorporation on June 28, 2012, in Delaware. Previously it was Starboard Resources LLC, formed on June 2, 2011, in Delaware. Its subsidiaries are ImPetro Resouces LLC and ImPetro Operating LLC. Dilution. Our common stock shares will not be diluted by the sales of common stock shares by the selling stockholders. The Company is not selling any common stock shares through this offering. As of June 7, 2013 we had 12,362,336 shares outstanding. 11,812,336 shares were held by seven shareholders and 550,000 shares were interplead into the State District Court in Connecticut relating to the Henry v. Imbruce litigation. Currently the Company has not adopted an equity compensation plan. As further described in “Executive Compensation,” the Company’s employment agreements with Michael Pawelek, our CEO, Edward Shaw, our Chief Operating Officer and N. Kim Vo, our Controller, include equity compensation terms that may lead to the issuance of additional shares of our common stock. 38 Table of Contents Description of Securities to be Registered. The following summary is a description of the material terms of our capital stock. This summary is not intended to be a complete description of our capital stock, and it is subject in all respects to the applicable provisions of Delaware law and of our constituent documents and of the constituent documents of our subsidiaries. For more information, please review our Certificate of Incorporation, as amended, and our By-laws, as amended. General Our authorized capital stock consists of 150,000,000 shares of common stock, $0.001 par value per share and 10,000,000 shares of preferred stock, $0.001 par value per share. No preferred shares are designated and outstanding as of the date of this prospectus. Common Stock As of December 31, 2012, there were 12,362,336 shares of our common stock issued and outstanding, which were held by 7 record owners plus we have interplead 550,000 shares to Connecticut Superior Court for the Judicial District of Stamford/Norwalk at Stamford as described above. Said 12,362,336 common stock shares are subject to sale under this prospectus. Holders of our common stock are entitled to one vote for each share held on all matters submitted to a vote of stockholders and do not have cumulative voting rights. Accordingly, holders of a majority of the shares of our common stock entitled to vote in any election of directors may elect all of the directors standing for election. Subject to the right of holders of any preferred stock then outstanding, holders of our common stock are entitled to receive proportionately any dividends if and when such dividends are declared by our board of directors. Upon the liquidation, dissolution or winding up of the company, the holders of our common stock are entitled to receive ratably our net assets available after the payment of all debts and other liabilities. Holders of our common stock have no preemptive, subscription, redemption or conversion rights. Three of our shareholders, Giddings Oil & Gas LP, Hunton Oil Partners LP and Asym Energy Fund III LP combined own 9,635,000 or approximately 77.9% of our shares. These shares are subject to an agreement that may result in the distribution of these shares to the limited partners and the general partner of the Partnership. A copy of that Agreement is attached as Exhibit 4.2 to this Prospectus. That agreement states that Giddings Oil & Gas LP, Hunton Oil Partners LP and Asym Energy Fund III LP will be “dissolved” and their “affairs wound up” upon “monetization” which is defined as: the receipt of a liquidating distribution in cash from Starboard or its successors, including a corporate successor formed for the purposes of effecting a public offering, or the receipt of unrestricted and freely transferable securities registered under the Securities Act of 1933, as amended in connection with a going public transaction at Starboard Resources however effected. While the Company views the distribution to the partnerships of Starboard common stock shares registered under the Securities Act of 1933 through this Form S-1 Registration Statement as making the “monetization” agreement effective, the Company cannot provide assurances that the limited partners of the Partnerships would take the same view and would not contest the dissolution of the partnerships. One issue that may arise is that this Agreement was entered into by Asym Capital III LLC, Giddings Genpar LLC, Hunton Oil Genpar LLC acting as general partners of the partnerships. As stated below, counsel for limited partners maintains these business entities were subsequently removed as general partners and thus are not be in position to fulfill the terms of the Monetization Agreement on their own. Moreover, the Company is not a signatory to the “monetization” agreement. If the partnerships are dissolved through the “monetization” agreement, then our common stock shares would be distributed to the partnerships’ partners. We refer you to the partnerships’ limited partner ownership tables on page 49 of this Prospectus for a presentation of the limited partners’ sharing percentages before dilution to the general partners’ interests. Such a distribution would lead to a change of voting control of the Company. Preferred Stock Under our Bylaws, our board of directors may not authorize the issuance of preferred stock that amounts to more than 9.99% of the common stock then outstanding or that is convertible into common stock at a greater than one to one ratio without shareholder approval under our Bylaws. Subject to this Bylaw provision, Delaware law and our Certificate of Incorporation, our board of directors may, without stockholder approval, issue preferred shares stock from time to time as shares of one or more classes or series, fix the number of shares, change the number of shares constituting any series, and provide for or change the voting powers, designations, preferences and relative, participating, optional or other special rights, qualifications, limitations or restrictions thereof, including dividend rights (including whether dividends are cumulative), dividend rates, terms of redemption (including sinking fund provisions), redemption prices, conversion rights, and liquidation preferences of the shares constituting any class or series of the preferred stock, in each case without any further action or vote by the stockholders under the limitations in amount and conversion ratios stated in our Bylaws. 39 Table of Contents One of the effects of undesignated preferred stock may be to enable the Board to render more difficult or to discourage an attempt to obtain control of our Company by means of a tender offer, proxy contest, merger or otherwise, and thereby to protect the continuity of our management. The issuance of shares of the preferred stock pursuant to the Board’s authority described above may adversely affect the rights of the holders of common stock. For example, preferred stock issued by us may rank prior to common stock as to dividend rights, liquidation preference or both, may have full or limited voting rights and may be convertible into shares of common stock. Accordingly, the issuance of shares of preferred stock may discourage bids for common stock or may otherwise adversely affect the market price of common stock. Delaware Anti-Takeover Law The Company is subject to the provisions of Section203 of the Delaware General Corporation Law regulating corporate takeovers. In general, Section203 prohibits a publicly-held Delaware corporation from engaging, under certain circumstances, in a business combination with an interested stockholder for a period of three years following the time the person became an interested stockholder unless: ● prior to the time the person became an interested stockholder, the board of directors of the corporation approved either the business combination or the transaction which resulted in the stockholder becoming an interested stockholder; ● upon completion of the transaction that resulted in the stockholder becoming an interested stockholder, the stockholder owned at least 85% of the voting stock of the corporation outstanding at the time the transaction commenced, excluding for purposes of determining the voting stock outstanding (but not the outstanding stock owned by the interested stockholder) those (1)shares owned by persons who are directors and also officers and (2)shares owned by employee stock plans in which employee participants do not have the right to determine confidentiality whether shares held subject to the plan will be tendered in a tender or exchange offer; or ● at or subsequent to the time the person became an interested stockholder, the business combination is approved by the board of directors and authorized at an annual or special meeting of stockholders, and not by written consent, by the affirmative vote of at least 66 2/3% of the outstanding voting stock which is not owned by the interested stockholder. The application of Section203 may limit the ability of our stockholders to approve a transaction that they may deem to be in their interests. Under Section203, a “business combination” generally includes a merger, asset or stock sale, or other similar transaction with an interested stockholder, and an “interested stockholder” is generally a person who, together with its affiliates and associates, owns or, in the case of affiliates or associates of the corporation, owned 15% or more of a corporation’s outstanding voting securities within three years prior to the determination of interested stockholder status. BUSINESS Forward-Looking Statements This registration statement on Form S-1includes forward-looking statements in numerous places, including Management’s Discussion and Analysis of Financial Condition and Results of Operations. Forward-looking statements include, but are not limited to, any statements regarding future revenues, costs and expenses, earnings, earnings per share, margins, cash flows, dividends and capital expenditures. Important factors which may affect the actual results include, but are not limited to, the resolution of the litigation involving Giddings Oil & Gas LP, Hunton Energy Partners LP and Asym Energy Fund III LP, the monetization agreement involving those entities, the termination of the “Going Public Delay Fee,” political developments, market and economic conditions, changes in raw material, transportation and energy costs, industry competition, cost of services, service and equipment providers and the ability to execute and realize the expected benefits from strategic initiatives, including revenue and reserve growth plans, mergers and acquisitions and their integration, changes in financial markets and changing legislation and regulations, including changes in tax law or tax regulations. Forward-looking statements are not guarantees of future performance and actual results may differ significantly from the results discussed in the forward-looking statements. We assume no obligation to revise or update any forward-looking statements for any reason, except as required by law. 40 Table of Contents Our Company We are an independent exploration and production company focused on the operation, acquisition, development and production of both conventional and unconventional onshore oil and natural gas resources. We operate and target oil production and reserves that offer low-risk development opportunities within multiple formations utilizing horizontal drilling and multi-fracture completion technology. Starboard was formed in Delaware in June, 2011 as a limited liability company through the contribution and restructuring of ImPetro Resources LLC, and oil and gas assets owned by Hunton Oil Partners LP, Giddings Oil and Gas LP, and ASYM Energy Fund III LP. It converted to a Delaware corporation on June 28, 2012. We produce from operated oil and natural gas wells in the liquids rich, oil bearing window of the Eagle Ford trend of South Texas and the nearby oil-prone Giddings field where in combination we control approximately 14,000 net acres (approximately 16,000 gross acres). We also have material non-operated working interests in producing properties and conventional prospects located throughout Logan and McClain counties in Oklahoma which account for 4,700 net acres (23,360 gross acres). The combined reserve base and net production are each over 70% oil-weighted. The Company has 97 (88.578 net) company operated wells and participates in 8 (1.3835 net) non-operated wells. 103 of these wells are oil wells and 2 are gas wells. At January 1, 2013, based on the reserves audit by our independent reservoir engineers, we had 5,072 MBOE of estimated proved reserves with a PV-10 of $123.0 million. At January 1, 2013, 16% of our estimated proved reserves were proved developed reserves and 69% of our estimated proved reserves were oil and condensate. We grew our average daily production 63% from 315 BOE per day at year-end 2011 to 515 BOE per day at year-end 2012. PV-10 estimated proved reserves is a non-GAAP financial measure as defined in Item10(e) of Regulation S-K and is defined on page 17 of this prospectus summary. Reconciliation to the most directly comparable GAAP financial measure (standardized measure of discounted future net cash flows) is found in the table on page 60 of this Prospectus. We believe that PV-10 value provides useful information to investors because it is widely used by professional analysts and sophisticated investors in evaluating oil and natural gas companies. Starboard Resources LLC was formed in Delaware on June 2, 2011 as a limited liability company to acquire, own, operate, produce, and develop oil and natural gas properties primarily in Texas and Oklahoma.On June 28, 2012, Starboard converted from a Delaware limited liability company to a Delaware C-Corporation and is now known as Starboard Resources, Inc. (“Starboard”). The membership units of Starboard Resources LLC were exchanged on a 1:1 basis for common shares of Starboard. Starboard was capitalized on June 13, 2011 (the “Roll-up Date”) through the execution of a Securities Purchase and Exchange Agreement (the “Exchange Agreement”) between Longview Marquis Master Fund, L.P. (“Longview”), Summerview Marquis Fund, L.P. (“Summerview”), LMIF Investments, LLC (“LMIF”), SMF Investments, LLC (“SMF”), Summerline Capital Partners, LLC (“Summerline”), Giddings Oil and Gas LP (“Giddings”) and Giddings Investments LLC (“Giddings Investments”), which combined Giddings, Hunton Oil Partners LP (“Hunton”), ASYM Energy Fund III LP (“ASYM III”) and ImPetro Resources, LLC (“ImPetro”), including its wholly owned subsidiary, ImPetro Operating, LLC (“Operating”) (collectively the “Company”), in a roll-up transaction. The Exchange Agreement required Giddings, Hunton and ASYM III to exchange substantially all of their assets and liabilities for 7,550,000 common shares of Starboard and required Starboard to perform a private placement of common shares at a price of at least $10.00 per share and receive net proceeds of at least $5,350,000 before placement costs. Through the private placement, Starboard issued 535,000 common shares at $10 per share, or $4,900,000 net of capital placement costs of $450,000, in June 2011. Additionally, as of the Roll-up Date, Giddings, Hunton and ASYM III (collectively the “Common Controlled Entities”) were deemed to be under common control through ASYM Energy Investments, LLC, which served as the management company for the Common Controlled Entities. The Exchange Agreement also required ImPetro and Operating to exchange all of its member units for 3,570,000 common shares of Starboard and $1,150,000 of cash, which was distributed directly to the members of ImPetro. Additionally, Longview, Summerview and Giddings agreed to the cancellation of working interest participation rights and $11,000,000 in principal notes, of which $4,500,000 was held by Giddings as of the Roll-up Date. We converted to a Delaware corporation on June 28, 2012. 41 Table of Contents Under the Securities Purchase and Exchange Agreement dated June 10, 2011, if the Company failed to go public by reverse merger with a public company or through obtaining an effective Form 10 registration statement under the Securities Exchange Act of 1934, shareholders affiliated with Summerline Asset Management, LLC may elect to sell the company all of its shareholder interest in exchange for cash of approximately $12.52 per share. Our 2011 Financial Statements recorded this put option liability as of December 31, 2011 at $18,400,000. The put option holders agreed to waive the put option provision effective July 20, 2012 in exchange for an additional 707,336 Company common stock shares. The waiver agreement is attached as Exhibit 4.3 to this prospectus. General Corporate Information Our principal executive offices are located at 300 E. Sonterra Blvd, Suite 1220, San Antonio, TX 78258, and our telephone number at that address is (210)999-5400. Additional information can be found on our website: www.starboardresources.com. Information on our website or any other website is not incorporated by reference herein and does not constitute a part of this prospectus. Employees As of March 31, 2013, we had 11 full time employees. We are not a party to any collective bargaining agreements and have not experienced any strikes or work stoppages. We believe our relationships with our employees are good. From time to time, we utilize the services of independent contractors to perform various field and other services. Our Business Strategy Our goal is to increase stockholder value by building reserves, production and cash flows at an attractive return on invested capital while continuing to drill out exiting reserve base. We seek to achieve our goals through the following strategies: ● Develop non-producing properties (“PDNPs”) and proven undeveloped reserves (“PUDs”) in core areas located in Texas and Oklahoma. We have established core acreage positions in Texas and Oklahoma where we have built up a drilling inventory of PUD locations throughout oil-rich plays. The majority of our 2013 capital expenditure budget will be used to finance the development and production of these locations. Since the majority of our acreage is held by production, we have the flexibility to develop our acreage in a disciplined manner in order to maximize the resource recovery from the assets. We believe the economics for development and production of our acreage is attractive at current commodity prices. ● Continue to build scale. We believe our management team’s familiarity with our key operating areas, experience with unique and distressed transactions, and a broad contact base across both operators and financial players enable us to identify high-return acquisition opportunities at attractive prices. We will tend to focus on distressed or capital starved properties with near term, high potential development drilling opportunities where we are able to utilize the operating and financial background of our management team to uncover and exploit more off-the-run acquisitions. The targeted distressed deals are likely to include undercapitalized lease owners, energy lending institutions, and distressed equity sponsors. ● Maintain our financial discipline in terms of exploration and production activities. As an operator, we leverage advanced technologies and integrate the knowledge, judgment and experience of our management and technical teams. We believe our team demonstrates financial discipline that is achieved by our approach to evaluating and analyzing prospects, along with prior drilling and completion results, before allocating capital. This discipline is reflected in the improvements our team has attained on reducing overall unit costs. When we are not the operator, we proactively engage with the operators in an effort to ensure similar financial discipline. Additionally, we conduct our own internal geological and engineering studies on these prospects and provide input on the drilling, completion and operation of many of these non-operated wells pursuant to our agreements and relationships with the operators. Through these methods and practices, we believe we are well-positioned to control the expenses and timing of development and exploitation of our properties. 42 Table of Contents Our Competitive Strengths We have a number of competitive strengths that we believe will help us to successfully execute our business strategies: ● Multi-year development drilling program. Within our oil-rich south Texas locations, we have identified 76 PUD, 28 probable undeveloped reserves locations, and 7 possible undeveloped reserves locations. Using reserve engineer estimates, we expect these locations to be sufficient to sustain operating cash flow growth for five years, allowing us to pursue other acquisition opportunities. For the year ending 2012, we drilled or participated in 5 wells requiring an investment of $5.6 million. The result of this investment was an increase in proven developed producing reserves from $15.4 million to $16.4 million. We believe our multi-year, identified drilling and development portfolio provides visible near-term growth in our production and reserves, and highlights the long-term resource potential cross our asset base. ● Financial focus and flexibility. Our management focuses on maintaining a conservative balance sheet while trying to best optimize the overall capital structure to provide the best balance of risk and return potential. We also have a hedge program in place to mitigate risks. ● Experienced, proven, and incentivized management team. Our management team has extensive operating knowledge and deep upstream, midstream, and service sector experience from companies such as South Texas Oil, Clayton Williams, TXO Production, CPX Petroleum, and Universal Seismic. The technical background of our management team includes experience drilling and implementing successful exploitation techniques in the United States, Saudi Arabia, and New Zealand. Additionally, we have a diversified group of board members with experience launching and managing a number of successful enterprises who provide insight and perspective regarding our business. ● Multi-disciplined approach to new opportunities. Our process for evaluating and developing new oil and natural gas prospects is a result of what we believe to be an organizational philosophy that is dedicated to a systematic, multi-disciplinary approach to new opportunities with an emphasis on incorporating petroleum systems, geosciences, technology and finance into the decision-making process. We recognize the importance of consulting multiple individuals in our organization across all disciplines and all levels of responsibility prior to making exploration, acquisition or development decisions and the formulation of key criteria for successful exploration and development projects in any given play to enhance our decision-making. We believe this multi-disciplined approach underpins our record of value creation and represents the best way to deliver consistent, year-over-year results to our shareholders. Approximately 84.0% of our estimated proved reserves and 77.9% of our PV-10 valuation are estimated proved undeveloped reserves and will require capital to put into production. The breakdown of our proved reserves may be found on page 63 of this prospectus. Material Contracts We have material contracts, including participation agreements and contracts relating to the formation of the Company. These contracts are included as Exhibits 4.1 through 4.3 and 10.1 through 10.7.2. Securities Purchase and Exchange Agreement We entered a “Securities Purchase and Exchange Agreement” dated June 10, 2011, with Longview Marquis Master Fund, L.P., Summerview Marquis Fund, L.P., Longview Marquis Fund, L.P., LMIF Investments, LLC, SMF Investments, LLC, and Summerline Capital Partners, LLC (collectively “Summerline”) attached as Exhibit 4.1. The Agreement says that the Company shall use its reasonable best efforts to reverse-merge with a public shell company or obtain an effective registration statement under the Securities Exchange Act of 1934 within 90 days of the date of that agreement (September 8, 2011). We did not successfully complete the reverse-merger or effective registration statement. Moreover, the Securities Purchase and Exchange Agreement also provided the Summerline parties with a put option if we failed “to use commercially reasonable efforts” to consummate the reverse merger or effective registration statement by December 10, 2012. Our audited financial statements dated December 31, 2011, value this put option liability at $18,400,000.This put option liability hindered the Company’s ability to obtain bank financing on reasonable terms. 43 Table of Contents On July 20, 2012, the Company and Longview Marquis Master Fund, L.P., Summerview Marquis Master Fund, L.P., Longview Marquis Fund, L.P., LMIF Investments, LLC, SMF Investments, LLC and Summerline Capital Partners, LLC agreed to waive the Company’s put option liability from the Securities Purchase and Exchange Agreement in exchange for the issuance of a total of 707,336 in shares of the Company’s common stock and a cash payment of accrued going public delay fees of $166,668.49. The going public delay fee was not waived on a going forward basis. After the issuance of these referenced shares, Longview Marquis Fund, L.P., LMIF Investments, LLC, SMF Investments, LLC and Summerline Capital Partners, LLC collectively own 17.6127% of the Company’s common stock shares. The waiver agreement is attached as Exhibit 4.3. Agreement between Asym Capital III LLC, Giddings Oil & Gas LP, Hunton Oil Genpar LLC, and SOSventures, LLC regarding Starboard Resources LLC. Giddings Oil & Gas LP owns 5,266,967 of our common stock shares or 42.6049% of our equity. Asym Energy Fund III LP owns 3,497,941 of our common stock shares or 28.2951% of our equity. Hunton Oil Genpar LLC is general partner of Hunton Oil Partners LP which owns 870,092 of our common stock shares or 7.0382% of our equity. Collectively, these entities own or control 9,635,000 of our common stock shares or 77.9383% of our equity. Further, limited partners of Giddings Oil & Gas LP claims beneficial ownership of another 550,000 Company shares held in the name of Giddings Investments LLC. If such shares are delivered to Giddings Oil & Gas LP it would have 5,816,967 shares or 47.0539% of the Company and the three entities would own or control 10,185,000 shares or 82.3873% of the Company. This portion of our equity is subject to an agreement dated January 20, 2012, attached as Exhibit 4.2, between Asym Capital III LLC, Giddings Genpar LLC, Hunton Oil Genpar LLC and SOSventures, LLC. The Agreement provides that upon “monetization” of the Starboard Resources equity, that Asym Capital III LLC, Giddings Genpar LLC, and Hunton Oil Genpar LLC shall be “dissolved” and their “affairs wound up.” According to the agreement: “Monetization” means the receipt of a liquidatingownership in cash from Starboard or its successors, including a corporate successor formed for the purposes of effecting a public offering, or the receipt of unrestricted and freely transferable securities registered under the Securities Act of 1933, as amended in connection with a going public transaction at Starboard Resources LLC, however affected. While the Company views theownership bythe partnerships of Starboard common stock shares registered under the Securities Act of 1933 through this Form S-1 Registration Statement as making the “monetization” agreement effective, the Company cannot provide assurances that the limited partners of the Partnerships would take the same view and would not contest the dissolution of the partnerships. One issue that may arise is that this Agreement was entered into by Asym Capital III LLC, Giddings Genpar LLC, Hunton Oil Genpar LLC acting as general partners of the partnerships. As stated below, counsel for limited partners maintains these business entities were subsequently removed as general partners and thus are not be in position to fulfill the terms of the Monetization Agreement on their own. Moreover, the Company is not a signatory to the “monetization” agreement. If the partnerships are dissolved through the “monetization” agreement, then our common stock shares would be distributed to the partnerships’ partners. We refer you to the partnerships’ limited partner ownership tables on page 49 of this Prospectus for a presentation of the limited partners’ sharing percentages before dilution to the general partners’ interests. Such a distribution would lead to a change of voting control of the Company. Senior Secured Credit Facility with Independent Bank On June 27, 2013 we entered into a senior secured credit facility from Independent Bank, providing for a $100.0 million revolving credit facility, subject to scheduled or elective collateral borrowing base redeterminations based on our oil and natural gas reserves. The credit facility matures on June 1, 2016. The current borrowing base is $13.0 million. The outstanding borrowings bear interest at a rate that is currently based on the prime plus 0.0% with a 4.00% floor. We also must pay an unused commitment fee of 0.5% per year on the undrawn amount of the borrowing base. We have currently borrowed approximately $11 million on the credit facility. The credit facility is secured by our assets, including the oil and gas assets, and is guaranteed by our subsidiaries. We are also required to limit our commodity hedges to collars with no more than 75% of our projected monthly oil and gas production from our proved developed producing reserves. Finally, we may not pay dividends to stockholders without the consent of Independent Bank. The credit facility requires us to maintain certain financial ratios. First, each quarter we must maintain an interest coverage ratio of 3:1 so that our consolidated net income, adjusted for interest expense, depreciation, depletion and amortization expenses less tax expenses and dividends/stock buybacks(“EBITDAX”) is greater than 3 times our interest expense under the credit facility. Second, we must maintain a debt to EBITDAX ratio of less than 3.5:1 at the end of each fiscal quarter. Third, we must maintain a current ratio of at greater than 1:1 at the end of each fiscal quarter, meaning that our consolidated current assets (including the unused amount of the credit facility and excluding non-cash assets under ASC 410 and 815) must be greater than our consolidated current liabilities (excluding non-cash obligations under ASC 410 and 815 and current portion of the note under the credit facility.) 44 Table of Contents Further, the credit facility prohibits our incurring most debt outside the ordinary course of business except for the subordinated credit facility. We may not merge or have a subsidiary merger with another company without the consent of Independent Bank. We also must obtain Independent Bank’s consent to sell oil and gas assets. The credit facility has no required amortizations unless there is a borrowing base deficiency. There are no mandatory prepayments unless there is a borrowing base deficiency. The bank credit facility provides us with financial flexibility and liquidity. It also exposes us to interest rate risk, requires that we make business decisions with a focus on the credit facility’s financial ratios and other terms and presents a risk of loss of assets if we have an event of default. Further, our liquidity may also be affected by material changes to our borrowing base that result from changes in hydrocarbon prices or other market conditions. We also have additional affirmative and restrictive covenants. The credit agreement and related documents are attached as Exhibits 10.5.1 through 10.5.14. Subordinated Credit Facility with SOSventures, LLC On July 25, 2013 we entered into an amended credit agreement with SOSventures, LLC providing for a term loan through February 16, 2016 in an amount up to $10,000,000 at a 17.00% interest rate through May 29, 2014 and 22.00% interest rate thereafter. The loan under this Agreement will be secured by a second lien on the Company’s assets. The credit agreement and the related intercreditor agreement are attached as Exhibits 10.6.1 and 10.6.2. The SOSventures, LLC credit agreement requires us to maintain certain financial ratios. First, we must maintain an interest coverage ratio of 3:1 at the end of each quarter so that our consolidated net income less our fees under the credit facility, lender expenses, non-cash charges relating to the hedge agreements, interest, income taxes, depreciation, depletion, amortization, exploration expenditures and costs and other non-cash charges (netted for noncash income) (“EBITDAX”) is greater than 3 times our interest expense under the credit facility. Second, we must maintain a debt to EBITDAX ratio of less than 3.5:1 at the end of each quarter. Third, we must maintain a current ratio of at greater than 1:1 at the end of each quarter, meaning that our consolidated current assets (including the unused amount of the credit facility by excluding non-cash assets under FAS 133) must be greater than our consolidated current liabilities (excluding non-cash obligations under FAS 133 and current maturities under the credit facility.) The credit agreement prevents us from incurring indebtedness to banks or lenders, other than Independent Bank, without the consent of SOSventures, LLC. It also prevents us from incurring most contingent obligations or liens (other than to Independent Bank). It also restricts our ability to pay dividends, issue options and warrants and repurchase our common stock shares. The limitation on options and warrants does not apply to equity compensation plans. Securities Purchase and Exchange Agreement and Going Public Delay Fee We entered a “Securities Purchase and Exchange Agreement” dated June 10, 2011 with Longview Marquis Master Fund, L.P., Longview Marquis Fund, L.P., LMIF Investments, LLC, SMF Investments, LLC, Summerline Capital Partners, LLC, Giddings Oil & Gas LP and Giddings Investments LLC attached as Exhibit 4.1 to this prospectus. This Agreement is also referenced in connection with the put option liability described on pages 43-44 of this prospectus.Section 8(c) of the Agreement says that the Company shall use its reasonable best efforts to reverse-merge with a public shell company or obtain an effective registration statement under the Securities Exchange Act of 1934 within 90 days of the date of that agreement (September 8, 2011). Until the Company either engages in the reverse merger or obtains an effective Form 10 registration statement, the Company is subject to a going public delay fee. Under Section 8(d) of the Securities Purchase and Exchange Agreement the Company shall pay or accrue a “going public delay fee” of $60,715 per month if it did not effect a public company reverse merger or effective registration statement under the Securities Exchange Act of 1934 by December 10, 2011. As of December 31, 2012, we show a $739,000 in liabilities from the going public delay fee. 45 Table of Contents This Going Public Delay Fee will cease accruing upon the effectiveness of the Form 10 Registration Statement thus saving the Company $728,580 on an annual basis. Hedging Activities In August 2012, we placed a costless collar hedge on West Texas Intermediate Crude contracts covering 82,400 Bbls of crude oil for the period from August 2012 to July 2014 at $73.00 - $99.00 WTI. These contracts amount to 3,110 bbls per month from January 2013 to December 2013 and 2,040 bbls per month from January 2014 to July 2014. These contracts and any future hedging arrangements may expose us to risk of financial loss in certain circumstances, including instances where production is less than expected or oil prices increase. In addition, these arrangements may limit the benefit to us of increases in the price of oil. Accordingly, our earnings may fluctuate significantly as a result of changes in the fair value of our derivative instruments. Emerging Growth Company We are an “Emerging Growth Company” under the Jumpstart our Business Startups Act (JOBS Act) which was signed into law by President Obama in April 2012. This means that we have lesser SEC-reporting company requirements than we would otherwise have. Specifically, Emerging Growth Companies are subject to the following lower reporting requirements: ● No requirement for an independent auditor attestation as to the effectiveness of our internal controls; ● No requirement to present more than two years of audited financial statements; ● No requirement to discuss our financial performance or to present supplemental financial information for periods more than two years previous; ● Any future possible periodic auditor rotation requirements will not apply to us; ● We may elect to delay compliance with new or revised financial accounting standards until such time as those standards also apply to companies that do not file periodic reports with the SEC; ● Our executive compensation disclosure will comply with the provisions applicable to smaller reporting companies, that is companies with less than $75 million in market capital, rather than other companies of comparable size to us; ● No requirement that we seek an advisory vote from shareholders as to the approval of our executive compensation (say-on-pay); ● No requirement that we seek a shareholder vote determining the frequency of shareholder advisory votes on executive compensation (say-on-pay vote frequency); ● No requirement for shareholder approval of golden parachutes for our officers and directors in mergers or change-of-control transactions; ● Research reports about us by a broker or dealer will not be part of our registration statement, even if the broker or dealer is participating in underwriting or selling our securities; ● Our management or agents may communicate orally and in writing with qualified institutional buyers or institutional accredited investors who are prospective investors in our initial public offering (IPO) before or after our registration statement becomes effective (provided such communications are supplemented with the delivery of our prospectus); and ● Brokers and dealers involved with offering and selling our securities may publish research reports relating to our company at any time after our IPO and within any restrictive period on the sale of securities by our holders after the IPO. We will lose the above-described exemptions from our reporting and shareholder approval obligations when we cease to be an Emerging Growth Company. We will cease to be an Emerging Growth Company on the last day of the fiscal year following the date of the fifth anniversary of our first sale of common equity securities under an effective registration statement or a fiscal year in which we have $1 billion in gross revenues. We will also immediately cease to be an Emerging Growth Company if the market value of our common stock held by non-affiliates exceeds $700 million or upon our issuing $1 billion or more in non-convertible debt in a three year period. Finally, we may choose to opt-out of the emerging growth company status at any time. If we opt out of emerging growth company status we may not opt back in. 46 Table of Contents No Delayed Adoption of New or Revised Accounting Standards under the Jumpstart our Business Startups Act (JOBS ACT) The JOBS Act provides that we have the option of deferring compliance with new or revised accounting standard until such date as companies that do not file periodic reports with the SEC are required to comply with the new or revised accounting standard. We have elected not to use this provision and intend to implement new or revised accounting standards applicable to reporting issuers when such implementation is required of other reporting issuers. This election is irrevocable. Recent Developments Recent Oil and Gas Activities The Company’s recent operations in Texas include the drilling and completion of three wells (2.23 net wells) in Brazos County. In addition to these operations, the Company has drilled and completed an additional well (0.3 net well) in Kingfisher County, Oklahoma. New Bank Credit Facility On June 27, 2013 we entered into a senior secured credit facility from Independent Bank, providing for a $100.0 million revolving credit facility, subject to scheduled or elective collateral borrowing base redeterminations based on our oil and natural gas reserves. The credit facility matures on June 1, 2016. The current borrowing base is $13.0 million. The outstanding borrowings bear interest at a rate that is currently based on the prime plus 0.0% with a 4.00% floor. We also must pay an unused commitment fee of 0.5% per year on the undrawn amount of the borrowing base. We have currently borrowed approximately $11 million on the credit facility. The credit facility is secured by our assets, including the oil and gas assets, and is guaranteed by our subsidiaries. We are also required to limit our commodity hedges to collars with no more than 75% of our projected monthly oil and gas production from our proved developed producing reserves. Finally, we may not pay dividends to stockholders without the consent of Independent Bank. The credit facility requires us to maintain certain financial ratios. First, each quarter we must maintain an interest coverage ratio of 3:1 so that our consolidated net income, adjusted for interest expense, depreciation, depletion and amortization expenses less tax expenses and dividends/stock buybacks(“EBITDAX”) is greater than 3 times our interest expense under the credit facility. Second, we must maintain a debt to EBITDAX ratio of less than 3.5:1 at the end of each fiscal quarter. Third, we must maintain a current ratio of at greater than 1:1 at the end of each fiscal quarter, meaning that our consolidated current assets (including the unused amount of the credit facility and excluding non-cash assets under ASC 410 and 815) must be greater than our consolidated current liabilities (excluding non-cash obligations under ASC 410 and 815 and current portion of the note under the credit facility.) Further, the credit facility prohibits our incurring most debt outside the ordinary course of business except for the subordinated credit facility. We may not merge or have a subsidiary merger with another company without the consent of Independent Bank. We also must obtain Independent Bank’s consent to sell oil and gas assets. The credit facility has no required amortizations unless there is a borrowing base deficiency. There are no mandatory prepayments unless there is a borrowing base deficiency. The bank credit facility provides us with financial flexibility and liquidity. It also exposes us to interest rate risk, requires that we make business decisions with a focus on the credit facility’s financial ratios and other terms and presents a risk of loss of assets if we have an event of default. Further, our liquidity may also be affected by material changes to our borrowing base that result from changes in hydrocarbon prices or other market conditions. We also have additional affirmative and restrictive covenants. The credit agreement and related documents are attached as Exhibits 10.5.1 through 10.5.14. 47 Table of Contents New Subordinated Credit Facility On July 25, 2013 we entered an amended credit agreement with SOSventures, LLC providing for a term loan through February 1, 2016 in an amount up to $10,000,000 at a 17.00% interest rate through May 29, 2014 and 22.00% interest rate thereafter. The loan under this Agreement will be secured by a second lien on the Company’s assets. The credit agreement and related intercreditor agreement are attached as Exhibits 10.6.1 and 10.6.2. We have not yet borrowed funds under this credit facility. Lawsuit Relating to Our Common Stock Shares Approximately 82.39% of our common stock shares are the subject of litigation filed in Connecticut Superior Court for the Judicial District of Stamford/Norwalk at Stamford, Cause Nos. FST-CV-12-5013927-S and FST-CV-12-6014987-S, styled Charles Henry III, Ahmed Ammar, John P. Vaile as Trustee of John P. Vaile Living Trust, John Paul Otieno, SOSventures, LLC, Bradford Higgins, William Mahoney, Robert J. Conrads, Edward M. Conrads, William F. Pettinati, Jr. individually and derivatively on behalf of Giddings Oil & Gas LP, Hunton Oil Partners LP and Asym Energy Fund LP v. Gregory Imbruce, Giddings Investments LLC, Giddings Genpar LLC, Hunton Oil Genpar LLC, Asym Capital III LLC, Starboard Resources, Inc., Glenrose Holdings LLC and Asym Energy Investments LLC. This lawsuit was originally filed on July 18, 2012. The Plaintiffs allege fiduciary duty breaches, conversion, civil theft, violations of Connecticut Unfair Trade Practices Act, unjust enrichment, common law fraud, negligence, fraudulent conveyance and civil conspiracy and seek damages, injunctive relief, a constructive trust and an accounting. These allegations focus on the issuance of 550,000 Starboard Resources LLC Units to “Giddings Investments, LLC.” The allegations claim that this issuance was derived from the conversion of participation rights in Company wells that belong to Giddings Oil & Gas LP. The lawsuit makes several other claims of breaches of duties by Defendants in connection with Defendants or their affiliates serving as general partners of Giddings Oil & Gas LP, Asym Energy Fund III LP, and Hunton Energy Partners LP. Defendants deny the allegations. The Plaintiffs are not Company stockholders. They are limited partners of Partnerships that are Company stockholders. Two Plaintiffs, Charles Henry III and William Mahoney have been non-executive directors of the Company. Mr. Henry remains a Company director. Mr. Mahoney resigned as a Company director in April 2013 and passed away shortly thereafter.Another Plaintiff, SOSventures, LLC, employs our chairman, Bill Liao. Defendant Gregory Imbruce was a Company director until April 2012. The Plaintiffs seek the following relief against the Company: a) A preliminary and permanent injunction enjoining the Defendant, Starboard Resources Inc., from the issuance and delivery of any shares or share certificates to Defendant, Giddings Investments LLC; b) A preliminary and permanent injunction enjoining the Defendant, Starboard Resources Inc., from the issuance and delivery of any shares or share certificates to Defendant, Giddings Investments LLC; c) A preliminary and permanent injunction enjoining the Defendant, Starboard, from the payment of any Going Public Delay Fees to the Imbruce Defendants, as contemplated in the “Securities Purchase and Exchange Agreement” dated June 10, 2011, by and among Starboard, Giddings Oil & Gas, LP and Giddings Investments, LLC. d) A mandatory injunction, mandating that the Defendant, Starboard Resources Inc., deliver shares to Plaintiffs, Giddings Oil & Gas LP, Hunton Oil Partners LP, ASYM Energy Fund III LP, on an agreed percentage reflected in the Limited Partnership Agreements on a pro rata basis without any reduction for performance fees or expenses claimed by the Imbruce Defendants; e) A mandatory injunction, mandating that the Defendant, Starboard Resources LLC, deliver shares to Giddings Oil & Gas LP reflecting the equity wrongfully converted by Defendants, Imbruce and Giddings Investments LLC, without any reduction for performance fees or expenses claimed by the Imbruce Defendants; and f) A mandatory injunction, mandating that the Defendant, Starboard Resources LLC, deliver Going Public Delay Fees to Giddings Oil & Gas LP reflecting the amounts currently owed to Plaintiffs, without any reduction for performance fees or expenses claimed by the Imbruce Defendants. The Company agreed to preliminary injunctive relief as to the physical delivery of our common stock shares to Giddings Investments, LLC, Giddings Genpar LLC, Hunton Oil Genpar LLC, Asym Capital III LLC and Gregory Imbruce and said order has been entered. The Company has also recognized the “Going Public Delay Fee” as a liability on its financial statements as of March 31, 2013 in the amount of $595,343 as part of the “accounts payable and accrued liabilities” stated on its balance sheet. Consequently, the “Going Public Delay Fee” claim is fully recognized. Additionally, the Company has interplead 550,000 of its common stock shares to the Court due to conflicting claims as to record and beneficial ownership of these shares by Giddings Investments LLC and derivative plaintiffs on behalf of Giddings Oil & Gas LP. These shares amount to approximately 4.45% of the Company’s outstanding common stock. 48 Table of Contents Giddings Oil & Gas LP is the record owner of 5,266,967 common stock shares or 42.60% of our outstanding common stock. Asym Energy Fund III LP is the record owner of 3,497,941 common stock shares or 28.30% of our outstanding common stock. Hunton Oil Partners LP is the record owner of 870,092 common stock shares or 7.04% of our outstanding common stock. Collectively, these entities are record owners of 9,635,000 or 77.94% of our common stock shares. Further, we interplead an additional 550,000 common stock shares to the Court. Consequently, the litigation relates to 10,185,000 of our common stock shares or 82.39% of our common stock. While this lawsuit is pending we are likely to have corporate governance issues in shareholder meetings due to possible conflicts as to who can vote a majority of our common stock shares. Further, the resolution of this lawsuit may lead to a significant change of our common stock ownership structure and could lead to new shareholders seeking to assert control over the Company. If the partnerships’ shares are distributed to the partners, we would have new shareholders for a majority of our common stock. The following tables indicate the partnership ownership structure before dilution for any carried allocations to former or current general partners. Consequently, the final sharing percentages may be lower than stated below. Additionally, the following tables present only limited partners who own at least an undiluted five percent or more of the sharing percentages for the partnershipa. Giddings Oil & Gas LP 5,226,967 Common Stock Shares Plus Claim to 550,000 Common Stock Shares in Interpleader Action Name LP Units Undiluted Sharing Percentage SOSventures LLC % Estate of William Mahoney % Bradford Robert Higgins IRA 80 % 10 other limited partners % Total: % Hunton Energy Partners LP 870,092 Common Stock Shares Name LP Units Undiluted Sharing Percentage Sean O'Sullivan Revocable Living Trust % Rubicon Resources, LLC 30 % 7 other limited partners 37 % Total: % Asym Energy Fund III LP 3,497,941 Common Stock Shares Name LP Units Undiluted Sharing Percentage SOSventures, LLC % Estate of William Mahoney % Nicholas Garafolo % Robert Conrads 90 % 14 other limited partners % Total: % 49 Table of Contents Bradford Robert Higgins and Sean O’Sullivan Revocable Living Trust are affiliated with SOSventures, LLC. Mr. Higgins is SOSventures, LLC’s US representative. Mr. O’Sullivan is the founder and principal of SOSventures, LLC. Finally, tying up 82.39% of our common stock shares in litigation will likely have a material effect on our trading liquidity should we obtain an exchange listing or an over-the-counter quotation. Securities Purchase and Exchange Agreement and Going Public Delay Fee We entered a “Securities Purchase and Exchange Agreement” dated June 10, 2011 with Longview Marquis Master Fund, L.P., Longview Marquis Fund, L.P., LMIF Investments, LLC, SMF Investments, LLC, and Summerline Capital Partners, LLC, Giddings Oil & Gas LP and Giddings Investments LLC attached as Exhibit 4.1. Section 8(c) of the Agreement says that the Company shall use its reasonable best efforts to reverse-merge with a public shell company or obtain an effective registration statement under the Securities Exchange Act of 1934 within 90 days of the date of that agreement (September 8, 2011). Until the Company either engages in the reverse merger or obtains an effective Form 10 registration statement, the Company is subject to a going public delay fee. Under Section 8(d) of the Securities Purchase and Exchange Agreement the Company shall pay or accrue a “going public delay fee” of $60,715 per month if it did not effect a public company reverse merger or effective registration statement under the Securities Exchange Act of 1934 by December 10, 2011. As of December 31, 2012, we show a $488,000 in liabilities from the going public delay fee. This Going Public Delay Fee will cease accruing upon the effectiveness of a Form 10 Registration Statement thus saving the Company $728,580 on an annual basis.The Company has recognized the “Going Public Delay Fee” as a liability on its financial statements as of March 31, 2013 in the amount of $595,343 as part of the “accounts payable and accrued liabilities” stated on its balance sheet. “Monetization” Agreement between Asym Capital III LLC, Giddings Genpar LLC, Hunton Oil Genpar LLC, and SOSventures, LLC regarding Starboard Resources LLC. Giddings Oil & Gas LP, Asym Energy Fund III LP and Hunton Oil Partners LP collectively are record owners of 9,635,000 of common stock shares or 77.94% of our common stock. This portion of our equity is subject to an agreement dated January 20, 2012, attached as Exhibit 4.2, between Asym Capital III LLC, Giddings Genpar LLC, Hunton Oil Genpar LLC and SOSventures, LLC. If the 550,000 common stock shares interplead by the Company are included, that agreement could cover 10,185,000 of our common stock shares or 82.39% of our common stock. The Agreement provides that upon “monetization” of the Starboard Resources equity, that Giddings Oil & Gas LP, Hunton Energy Partners LP and Asym Energy Fund III LP shall be “dissolved” and their “affairs wound up.” According to the agreement: “Monetization” means the receipt of a liquidating distribution in cash from Starboard or its successors, including a corporate successor formed for the purposes of effecting a public offering, or the receipt of unrestricted and freely transferable securities registered under the Securities Act of 1933, as amended in connection with a going public transaction at Starboard Resources LLC, however affected. While the Company views the distribution to the partnerships of Starboard common stock shares registered under the Securities Act of 1933 as making the “monetization” agreement effective, the Company cannot provide assurances that the limited partners of the Partnerships would take the same view and would not contest the dissolution of the partnerships. One issue that may arise is that this Agreement was entered into by Asym Capital III LLC, Giddings Genpar LLC, Hunton Oil Genpar LLC acting as general partners of the partnerships. As stated below, counsel for limited partners maintains these business entities were subsequently removed as general partners and thus are not be in position to fulfill the terms of the Monetization Agreement on their own. Moreover, the Company is not a signatory to the “monetization” agreement. If the partnerships are dissolved through the “monetization” agreement, then our common stock shares would be distributed to the partnerships’ partners. We refer you to the partnership ownership tables on page 49 of this Prospectus for a presentation of the limited partners’ sharing percentages before dilution to the general partners’ interests. Such a distribution would lead to a change of voting control of the Company. 50 Table of Contents Common Control of Giddings Oil & Gas LP, Asym Capital III, LP and Hunton Oil Partners, LP Giddings Oil & Gas LP, Asym Capital III, LP and Hunton Oil Partners, LP have common control. As stated below, there is a dispute over who controls these partnerships. Regardless of the resolution of that dispute, the partnerships may be deemed to be under common control. Because these partnerships own more than 75% of our common stock shares, our financial statements are consolidated with the partnerships as further stated on page 71 of this Prospectus. Control over Giddings Oil & Gas LP, Asym Energy Fund III LP and Hunton Oil Partners LP On May 8, 2013, counsel for the limited partners of Giddings Oil & Gas LP, Asym Energy Fund III LP and Hunton Oil Partners LP in Henry et al., v. Imbruce et al., informed the Company that “87.5% of the limited partners of the three limited partnerships have removed Gregory Imbruce and/or his affiliates as general partner of said partnerships. In addition, the limited partners have appointed Chuck (Charles) Henry as the replacement general partner.”We have also become aware of a letter from counsel for Gregory Imbruce and his affiliates to counsel for the limited partners dated April 6, 2013 denying the effectiveness of the removal notice. Giddings Oil & Gas LP, Asym Capital II, LP and Hunton Oil Partners LP own 77.94% of our common stock shares.Charles S. Henry, III is a Company director. The dispute over control of these partnerships will have a material impact on our shareholder voting and our corporate governance and presents the Company with substantial risk that we may have a disputed shareholder vote. Management’s Experience with Horizontal Drilling The Company intends to engage in directional drilling, which includes horizontal drilling, to develop our proven undeveloped reserves, particularly in our Eagle Ford Shale play acreage. Both our CEO, Michael Pawelek, and our Chief Operating Officer, Edward Shaw, have been engaged in in directional drilling and operating wells in our target areas since 1999. Further, the Company’s Vice-President of Operations, Thomas Saunders, has extensive directional drilling experience. Mr. Saunders has 32 years of domestic and international drilling experience, including 27 years of direct supervisory drilling, workover, construction, and production operations experience. Mr. Saunders’ past experience has been with Tenneco, Arco, Anadarko, and BP. He received a BS degree in Petroleum Engineering from Texas A&M University. Combined Mr. Pawelek, Mr. Shaw and Mr. Saunders have been involved in drilling over 200 directional/horizontal wells. Present Activities The Company’s recent operations in Kingfisher County, Oklahoma include the completion and production of one well (0.2 net wells), and the commencement of drilling of another (0.2 net well). In addition to these operations, the Company’s joint well (0.3 net well) in Brazos County, Texas is finished drilling and awaiting completion. Delivery Commitments The Company is not currently committed to providing a fixed and determinable quantity of oil or gas under any existing contract. Major Customers The Company sold oil and natural gas production representing more than 10% of its oil and natural gas revenues as follows: 2012: Oil- Sunoco Inc. 96 % Gas- DCP Midstream, LP 35 % Superior Pipeline 64 % 2011: Oil- Texon LP 86 % Gas- DCP Midstream, LP 72 % ETC Texas Pipeline 17 % Superior Pipeline 10 % 51 Table of Contents Because alternate purchasers of oil are readily available, we believe that the loss of any of our purchasers would not have a material adverse effect on our financial results. Our agreement with Sunoco, Inc. provides that our oil will be sold at the posted prices for West Texas intermediate crude oil for the calendar month, deemed 40.0 API gravity, plus the average of Argus’s P-Plus for the trading month, less a downward adjustment depending on property of $2.51 – $4.80 per barrel with one property in Bastrop County having a $7.00 adjustment. The DCP Midstream, LP gas purchase contract for our Texas properties states that the residue gas value will be the price per MMBtu published by Insider F.E.R.C.’s Gas Market Report on its first publication of the delivery month for “Prices of Spot Gas Delivered to Pipelines” for the Houston Ship Chanel less than $0.15 per MMBTU. NGL net value is determined by an average of the daily high/low spot price for (i) ethane in E-P mix, (ii) non-TET propane, (iii) non-TET isobutene, (iv) non-TET normal butane, and (v) non-TET natural gasoline (pentanes and heaver) during the month as reported for Mont Belvieu, Texas by the Oil Price Information Service less a transportation, fractionation and storage fee of $0.06 per gallon, with the fee subject to inflation adjustments based on seasonally adjusted inflation statistics. Further, the contract provides for the payment of the following percentages of the net value of the residue gas: Month’s Average MCF/Day for all gas delivered under Contract Applicable Percentage of Residue Gas and NGLs Greater than 1,500 92% 1,000 – 1,500 90% 751 – 1,000 88% 400 - 750 86% Less than 400 84% If the Company delivers less than 300 Mcf per month at any delivery point, it will be charged a low volume fee of $200.00 per month. Superior Pipeline is the purchaser of the natural gas from our non-operated properties in Oklahoma. We are not directly contracted with Superior Pipeline and production purchase decisions are determined by the Operator. Competition We encounter competition from other oil and natural gas companies in all areas of our operations, including the acquisition of exploratory prospects and proven properties. Many of our competitors are large, well-established companies that have been engaged in the oil and natural gas business for much longer than we have and possess substantially larger operating staffs and greater capital resources than we do. Our ability to explore for oil and natural gas reserves and to acquire additional properties in the future will be dependent upon our ability to conduct our operations, to evaluate and select suitable properties and to consummate transactions in this highly competitive environment. We believe that our technological expertise, our exploration, land, drilling and production capabilities and the experience of our management generally enable us to compete effectively. Marketing Our production is marketed to third parties consistent with industry practices. Typically, oil is sold at the wellhead at field-posted prices plus a bonus and natural gas is sold under contract at a negotiated price based upon factors normally considered in the industry, such as distance from the well to the pipeline, well pressure, estimated reserves, quality of natural gas and prevailing supply and demand conditions. Our marketing objective is to receive the highest possible wellhead price for our product. We are aided by the presence of multiple outlets near our production in Texas and Oklahoma. We take an active role in determining the available pipeline alternatives for each property based on historical pricing, capacity, pressure, market relationships, seasonal variances and long-term viability. Regulation of the Oil and Natural Gas Industry Regulation of Transportation and Sale of Oil Sales of crude oil, condensate and natural gas liquids are not currently regulated and are made at negotiated prices. Nevertheless, Congress could reenact price controls in the future. 52 Table of Contents Our sales of crude oil are affected by the availability, terms and cost of transportation. The transportation of oil in common carrier pipelines is also subject to rate regulation. The Federal Energy Regulatory Commission (“FERC”) regulates interstate oil pipeline transportation rates under the Interstate Commerce Act. Interstate oil pipeline rates are typically set based on a cost of service methodology (“Cost-Based Rates”); however, they may also be set based on the competitive market (“Market-Based Rates”) or by agreement between the pipeline and its shippers (“Settlement Rates”). Some oil pipeline rates may be increased pursuant to an index methodology, whereby the pipeline may increase its rates up to a ceiling set by reference to the Producer Price Index for Finished Goods (unless the rate increase is shown to be substantially in excess of the actual cost increases incurred by the pipeline). Intrastate oil pipeline transportation rates are subject to regulation by state regulatory commissions. The basis for intrastate oil pipeline regulation, and the degree of regulatory oversight and scrutiny given to intrastate oil pipeline rates, varies from state to state. Insofar as effective interstate and intrastate rates are equally applicable to all comparable shippers, we believe that the regulation of oil transportation rates will not affect our operations in any way that is of material difference from those of our competitors. Further, interstate and intrastate common carrier oil pipelines must provide service on a non-discriminatory basis. Under this open access standard, common carriers must offer service to all similarly situated shippers requesting service on the same terms and under the same rates. When oil pipelines operate at full capacity, access is governed by prorationing provisions set forth in the pipelines’ published tariffs. Accordingly, we believe that access to oil pipeline transportation services generally will be available to us to the same extent as to our competitors. Regulation of Transportation and Sale of Natural Gas Historically, the transportation and sale for resale of natural gas in interstate commerce have been regulated pursuant to the Natural Gas Act of 1938, the Natural Gas Policy Act of 1978 and regulations issued under those Acts by the FERC. In the past, the federal government has regulated the prices at which natural gas could be sold. While sales by producers of natural gas can currently be made at uncontrolled market prices, Congress could reenact price controls in the future. FERC regulates interstate natural gas transportation rates and service conditions, which affects the marketing of natural gas that we produce, as well as the revenues we receive for sales of our natural gas. Since 1985, the FERC has endeavored to make natural gas transportation more accessible to natural gas buyers and sellers. The interstate pipelines’ traditional role as wholesalers of natural gas has been eliminated and replaced by a structure under which pipelines provide transportation and storage service on an open access basis to others who buy and sell natural gas. Although the FERC’s orders do not directly regulate natural gas producers, they are intended to foster increased competition within all phases of the natural gas industry. We cannot accurately predict whether the FERC’s actions will achieve the goal of increasing competition in markets in which our natural gas is sold. Additional proposals and proceedings that might affect the natural gas industry are pending before the FERC and the courts. The natural gas industry historically has been very heavily regulated. Therefore, we cannot provide any assurance that the less stringent regulatory approach recently established by the FERC will continue. However, we do not believe that any action taken will affect us in a way that materially differs from the way it affects other natural gas producers. Gathering service, which occurs upstream of jurisdictional transmission services, is regulated by the states on shore and in state waters. Although its policy is still in flux, FERC has reclassified certain jurisdictional transmission facilities as non-jurisdictional gathering facilities, which has the tendency to increase our costs of getting natural gas to point of sale locations. Intrastate natural gas transportation is also subject to regulation by state regulatory agencies. The basis for intrastate regulation of natural gas transportation and the degree of regulatory oversight and scrutiny given to intrastate natural gas pipeline rates and services varies from state to state. Insofar as such regulation within a particular state will generally affect all intrastate natural gas shippers within the state on a comparable basis, we believe that the regulation of similarly situated intrastate natural gas transportation in any states in which we operate and ship natural gas on an intrastate basis will not affect our operations in any way that is of material difference from those of our competitors. Like the regulation of interstate transportation rates, the regulation of intrastate transportation rates affects the marketing of natural gas that we produce, as well as the revenues we receive for sales of our natural gas. 53 Table of Contents Regulation of Production The production of oil and natural gas is subject to regulation under a wide range of local, state and federal statutes, rules, orders and regulations. Federal, state and local statutes and regulations require permits for drilling operations, drilling bonds and reports concerning operations. All of the states in which we own and operate properties have regulations governing conservation matters, including provisions for the unitization or pooling of oil and natural gas properties, the establishment of maximum allowable rates of production from oil and natural gas wells, the regulation of well spacing, and plugging and abandonment of wells. The effect of these regulations is to limit the amount of oil and natural gas that we can produce from our wells and to limit the number of wells or the locations at which we can drill, although we can apply for exceptions to such regulations or to have reductions in well spacing. Moreover, each state generally imposes a production or severance tax with respect to the production and sale of oil, natural gas and natural gas liquids within its jurisdiction. The failure to comply with these rules and regulations can result in substantial penalties. Our competitors in the oil and natural gas industry are subject to the same regulatory requirements and restrictions that affect our operations. Environmental Matters and Other Regulation General Our operations are subject to stringent and complex federal, state and local laws and regulations governing environmental protection as well as the discharge of materials into the environment. These laws and regulations may, among other things: ● require the acquisition of various permits before drilling commences; ● restrict the types, quantities and concentration of various substances that can be released into the environment in connection with oil and natural gas drilling and production activities; ● limit or prohibit drilling activities on certain lands lying within wilderness, wetlands and other protected areas; and ● require remedial measures to mitigate pollution from former and ongoing operations, such as requirements to close pits and plug abandoned wells. These laws and regulations may also restrict the rate of oil and natural gas production below the rate that would otherwise be possible. The regulatory burden on the oil and gas industry increases the cost of doing business in the industry and consequently affects profitability. Additionally, Congress and federal and state agencies frequently revise environmental laws and regulations, and any changes that result in more stringent and costly waste handling, disposal and cleanup requirements for the oil and gas industry could have a significant impact on our operating costs. The following is a summary of some of the existing laws, rules and regulations to which our business operations are subject. Waste Handling The Resource Conservation and Recovery Act, or RCRA, and comparable state statutes, regulate the generation, transportation, treatment, storage, disposal and cleanup of hazardous and non-hazardous wastes. Under the auspices of the federal Environmental Protection Agency, or EPA, the individual states administer some or all of the provisions of RCRA, sometimes in conjunction with their own, more stringent requirements. Drilling fluids, produced waters and most of the other wastes associated with the exploration, development and production of crude oil or natural gas are not currently regulated under RCRA or state hazardous waste provisions though our operations may produce waste that do not fall within this exemption. However, these oil and gas production wastes may be regulated as solid waste under state law or RCRA. It is possible that certain oil and natural gas exploration and production wastes now classified as non-hazardous could be classified as hazardous wastes in the future. Any such change could result in an increase in our costs to manage and dispose of wastes, which could have a material adverse effect on our results of operations and financial position. Comprehensive Environmental Response, Compensation, and Liability Act The Comprehensive Environmental Response, Compensation, and Liability Act, or CERCLA, also known as the Superfund Law, imposes joint and several liability, without regard to fault or legality of conduct, on classes of persons who are considered to be responsible for the release of a hazardous substance into the environment. These persons include the current or former owner or operator of the site where the release occurred and anyone who disposed or arranged for the disposal of a hazardous substance released at the site. Under CERCLA, such persons may be subject to joint and several liability for the costs of cleaning up the hazardous substances that have been released into the environment, for damages to natural resources and for the costs of certain health studies. In addition, it is not uncommon for neighboring landowners and other third parties to file claims for personal injury and property damage allegedly caused by the hazardous substances released into the environment. 54 Table of Contents In the course of our operations, we generate wastes that may fall within CERCLA’s definition of hazardous substances. Further, we currently own, lease or operate properties that have been used for oil and natural gas exploration and production for many years. Hazardous substances or petroleum may have been released on, at or under the properties owned, leased or operated by us, or on, at or under other locations, including off-site locations, where such hazardous substances or other wastes have been taken for disposal. In addition, some of our properties have been operated by third parties or by previous owners or operators whose handling, treatment and disposal of hazardous substances, petroleum, or other materials or wastes were not under our control. These properties and the substances or materials disposed or released on, at or under them may be subject to CERCLA, RCRA or analogous or other state laws. Under such laws, we could be required to remove previously disposed substances and wastes or released petroleum, remediate contaminated property or perform remedial plugging or pit closure operations to prevent future contamination. Water Discharges The Federal Water Pollution Control Act, or the Clean Water Act, and analogous state laws, impose restrictions and strict controls with respect to the discharge of pollutants, including spills and leaks of oil and other substances into waters of the United States or state waters. Under these laws, the discharge of pollutants into regulated waters is prohibited except in accordance with the terms of a permit issued by EPA or an analogous state agency. Federal and state regulatory agencies can impose administrative, civil and criminal penalties for non-compliance with discharge permits or other requirements of the Clean Water Act and analogous state laws and regulations. The Oil Pollution Act of 1990, or OPA, which amends and augments the Clean Water Act, establishes strict liability for owners and operators of facilities that are the site of a release of oil into waters of the United States. In addition, OPA and regulations promulgated pursuant thereto impose a variety of regulations on responsible parties related to the prevention of oil spills and liability for damages resulting from such spills. OPA also requires certain oil and natural gas operators to develop, implement and maintain facility response plans, conduct annual spill training for certain employees and provide varying degrees of financial assurance. Air Emissions The Federal Clean Air Act and comparable state laws regulate emissions of various air pollutants through air emissions permitting programs and the imposition of other requirements. In addition, EPA has developed and continues to develop stringent regulations governing emissions of toxic air pollutants at specified sources. Federal and state regulatory agencies can impose administrative, civil and criminal penalties for non-compliance with air permits or other requirements of the Federal Clean Air Act and associated state laws and regulations. Oil and gas operations may in certain circumstances and locations be subject to permits and restrictions under these statutes for emissions of air pollutants, including volatile organic compounds, nitrous oxides, and hydrogen sulfide. Climate Change In response to findings that emissions of carbon dioxide, methane and other greenhouse gases present an endangerment to public health and the environment because emissions of such gases are contributing to warming of the earth’s atmosphere and other climatic changes, the EPA had adopted regulations under existing provisions of the federal Clean Air Act that would require a reduction in emissions of greenhouse gases, from motor vehicles and, also, could trigger permit review for greenhouse gas emissions from certain stationary sources. The EPA has asserted that the motor vehicle greenhouse gas emission standards triggered Clean Air Act construction and operating permit requirements for stationary sources, commencing when the motor vehicle standards took effect on January2, 2011. The EPA published its final rule to address the permitting of greenhouse gas emissions from stationary sources under the PSD and Title V permitting programs. This rule “tailors” these permitting programs to apply to certain stationary sources of GHG emissions in a multi-step process, with the largest sources first subject to permitting. It is widely expected that facilities required to obtain PSD permits for their greenhouse gas emissions also will be required to reduce those emissions according to “best available control technology” standards for greenhouse gases that have yet to be developed. With regards to the monitoring and reporting of greenhouse gases, on November30, 2010, the EPA published a final rule expanding its existing greenhouse gas emissions reporting rule published in October 2009 to include onshore oil and natural gas production activities, which may include certain of our operations. In addition, both houses of Congress have actively considered legislation to reduce emissions of greenhouse gases, and almost one-half of the states have already taken legal measures to reduce emissions of greenhouse gases, primarily through the planned development of greenhouse gas emission inventories and/or regional greenhouse gas cap and trade programs. The adoption and implementation of any legislation or regulations imposing reporting obligations on, or limiting emissions of greenhouse gases from, our equipment and operations could require us to incur costs to reduce emissions of greenhouse gases associated with our operations or could adversely affect demand for the oil and natural gas we produce. Finally, it should be noted that some scientists have concluded that increasing concentrations of greenhouse gases in the Earth’s atmosphere may produce climate changes that have significant physical effects, such as increased frequency and severity of storms, floods and other climatic event; if any such effects were to occur, they could have an adverse effect on our exploration and production operations. 55 Table of Contents National Environmental Policy Act Oil and natural gas exploration and production activities on federal lands are subject to the National Environmental Policy Act, or NEPA. NEPA requires federal agencies, including the Department of Interior, to evaluate major agency actions that have the potential to significantly impact the environment. In the course of such evaluations, an agency will prepare an Environmental Assessment that assesses the potential direct, indirect and cumulative impacts of a proposed project and, if necessary, will prepare a more detailed Environmental Impact Statement that may be made available for public review and comment. All of our current exploration and production activities, as well as proposed exploration and development plans, on federal lands require governmental permits that are subject to the requirements of NEPA. This process has the potential to delay the development of oil and natural gas projects. Endangered Species, Wetlands and Damages to Natural Resources Various state and federal statutes prohibit certain actions that adversely affect endangered or threatened species and their habitat, migratory birds, wetlands, and natural resources. These statutes include the Endangered Species Act, the Migratory Bird Treaty Act, the Clean Water Act and CERCLA. Where takings of or harm to species or damages to wetlands, habitat, or natural resources occur or may occur, government entities or at times private parties may act to prevent oil and gas exploration or production or seek damages to species, habitat, or natural resources resulting from filling or construction or releases of oil, wastes, hazardous substances or other regulated materials. OSHA and Other Laws and Regulations We are subject to the requirements of the federal Occupational Safety and Health Act (OSHA) and comparable state statutes. The OSHA hazard communication standard, the Emergency Planning and Community Right to Know Act and similar state statutes require that we organize and/or disclose information about hazardous materials stored, used or produced in our operations. Private Lawsuits In addition to claims arising under state and federal statutes, where a release or spill of hazardous substances, oil and gas or oil and gas wastes have occurred, private parties or landowners may bring lawsuits against oil and gas companies under state law. The plaintiffs may seek property damages, personal injury damages, remediation costs or injunctions to require remediation or restoration of contaminated property, soil, groundwater or surface water. In some cases, oil and gas operations are located near populated areas and emissions or accidental releases could affect the surrounding properties and population. Market Price of and Dividends on the Registrant’s Common Equity and Related Stockholder Matters Market for Our Common Stock Our common stock is not currently traded. We have no market price. Further, we have paid no dividends and do not anticipate paying dividends in the near future. We intend to file for an application for a listing with Nasdaq Capital Markets, Inc. in conjunction with this Form S-1 registration statement. We provide no assurance that such a listing will be obtained. We have not paid any cash dividends to date, and have no intention of paying any cash dividends on our common stock in the foreseeable future. The declaration and payment of dividends is subject to the discretion of our Board of Directors and to certain limitations imposed under Delaware corporation law. The timing, amount and form of dividends, if any, will depend on, among other things, our results of operations, financial condition, cash requirements and other factors deemed relevant by our Board of Directors. 56 Table of Contents Securities Authorized for Issuance Under Equity Compensation Plans The following table provides information as of December31, 2012, about our equity compensation plans and arrangements as of December31, 2011. Plan category Number of securities to be issued upon exercise of outstanding options, warrants and rights (a) Weighted average exercise price of outstanding options warrants and rights (b) Number of securities remaining available for future issuance under equity compensation plans(excluding securities reflected in column(a)) (c) Equity compensation plans approved by security holders 0 $ — — Equity compensation plans not approved by security holders 0
